Execution Version

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 24, 2006

 

among

 

WYGEN FUNDING, LIMITED PARTNERSHIP

 

THE LENDERS PARTIES HERETO,

 

THE FINANCIAL INSTITUTIONS PARTIES HERETO,

as Liquidity Purchasers

 

and

 

CALYON NEW YORK BRANCH,

as Administrative Agent, Bookrunner and Lead Arranger.

 



 

 

TABLE OF CONTENTS

ARTICLE I

DEFINED TERMS

Section 1.01.

Definitions

2

 

Section 1.02.

Interpretation

23

ARTICLE II

AMOUNT AND TERMS OF CREDIT

Section 2.01.

Commitments

25

Section 2.02.

Notes

26

Section 2.03.

[Intentionally Omitted]

27

Section 2.04.

[Intentionally Omitted]

27

Section 2.05.

[Intentionally Omitted]

27

Section 2.06.

Repayment of Principal

27

Section 2.07.

Interest on Loans.

28

Section 2.08.

Prepayment

29

Section 2.09.

Note Register

30

Section 2.10.

Pro Rata Treatment

31

Section 2.11.

Extension of the Tranche A Maturity Date and Tranche B Maturity Date.

31

ARTICLE III

CHANGE IN CIRCUMSTANCES

Section 3.01.

[RESERVED]

31

Section 3.02.

Eurodollar Rate Lending Unlawful

31

Section 3.03.

Deposits Unavailable

32

Section 3.04.

Increased Costs, etc

32

Section 3.05.

Funding Losses

34

Section 3.06.

Capital Adequacy

35

Section 3.07.

Survival

36

ARTICLE IV

FEES; PAYMENTS; REDUCTION OF COMMITMENTS

Section 4.01.

Fees.

37

Section 4.02.

Manner of Payments

37

Section 4.03.

Extension of Payments

37

Section 4.04.

Computation of Interest and Fees

37

Section 4.05.

Collateral Account

38

Section 4.06.

Nonreceipt of Funds by the Administrative Agent

39

Section 4.07.

[Intentionally Omitted]

40

Section 4.08.

Special Provisions Regarding Purchase Termination Date under the Hannover LAPA

40

 

i

 



 

 

ARTICLE V

CONDITIONS   PRECEDENT

Section 5.01.

Conditions Precedent to Effectiveness of Section 2.01 (a) and (b)

40

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01.

Status

43

Section 6.02.

Compliance with Other Instruments

43

Section 6.03.

Financial Statements

43

Section 6.04.

Litigation

43

Section 6.05.

Title to Properties; Lien

44

Section 6.06.

Taxes

44

Section 6.07.

Pension Plans

44

Section 6.08.

Investment Company Act

44

Section 6.09.

Binding Agreement

44

Section 6.10.

Authorizations

45

Section 6.11.

Indebtedness; Other Agreements

45

Section 6.12.

Collateral

45

Section 6.13.

Location of Company

46

Section 6.14.

Regulation T, U or X

46

Section 6.15.

Compliance with Laws

46

Section 6.16.

Use of Proceeds

46

Section 6.17.

Survival

46

ARTICLE VII

AFFIRMATIVE   COVENANTS

Section 7.01.

Payment of Taxes

47

Section 7.02.

Keeping of Books and Records, Inspection

47

Section 7.03.

Notice of Certain Events

47

Section 7.04.

Financial Statements and Other Information

48

Section 7.05.

Use of Proceeds

48

Section 7.06.

Compliance with Other Agreements

48

Section 7.07.

Preservation of Existence

49

Section 7.08.

Compliance with Laws

49

Section 7.09.

Use of Certain Lease Payment

49

Section 7.10.

Risk Management

49

Section 7.11.

Lease Term

50

Section 7.12.

Real Estate and Regulatory Documentation Date Deliveries

50

ARTICLE VIII

NEGATIVE   COVENANTS

 

ii

 



 

 

Section 8.01.

Change in Nature of Business

51

Section 8.02.

Investments

52

Section 8.03.

Liens

52

Section 8.04.

Other Indebtedness

52

Section 8.05.

Consolidations, Mergers, etc

52

Section 8.06.

Sales of Assets

52

Section 8.07.

Pension Plans

53

Section 8.08.

Location of Company

53

Section 8.09.

Change of Manager

53

Section 8.10.

Amendments, etc

53

Section 8.11.

Acquisition of Assets

53

Section 8.12.

Total Outstanding

54

Section 8.13.

Advances under the Agreement for Lease

54

Section 8.14.

Distributions

54

Section 8.15.

Partners' Equity

54

ARTICLE IX

EVENTS OF DEFAULT

Section 9.01.

Events of Default

54

Section 9.02.

Default Remedies

57

Section 9.03.

Setoff

57

Section 9.04.

Default Interest

58

ARTICLE X

THE   ADMINISTRATIVE AGENT

Section 10.01.

Appointment and Authorization

58

Section 10.02.

Delegation of Duties

59

Section 10.03.

Liability of Administrative Agent

59

Section 10.04.

Reliance by Administrative Agent

59

Section 10.05.

Notice of Default

60

Section 10.06.

Credit Decision

60

Section 10.07.

Indemnification of Administrative Agent

61

Section 10.08.

Administrative Agent in Individual Capacity

61

Section 10.09.

Successor Administrative Agent

62

Section 10.10.

[RESERVED]

62

Section 10.11.

Collateral Matters

62

ARTICLE XI

GENERAL   PROVISIONS

Section 11.01.

Replacement of Hannover Liquidity Purchasers

63

Section 11.02.

Assignment.

64

Section 11.03.

Amendments and Waivers

66

 

 

iii

 



 

 

Section 11.04.

Notices

66

Section 11.05.

General Indemnification.

68

Section 11.06.

Cumulative Rights: No Waiver

72

Section 11.07.

Counterparts

72

Section 11.08.

Severability

72

Section 11.09.

Headings

72

Section 11.10.

GOVERNING LAW

72

Section 11.11.

WAIVER OF JURY TRIAL

72

Section 11.12.

CONSENT TO JURISDICTION

73

Section 11.13.

No Recourse

73

Section 11.14.

Several Obligations, Remedies Independent

74

Section 11.15.

No Proceedings and Excess Funds.

74

 

iv

 



 

 

* SCHEDULES

I

Acquisition Documents

 

II

List of Permitted Assets

 

III

Tranche A Lender

 

IV

Tranche B Lenders

 

V

Liquidity Purchaser Percentages

VI

Notice Information

 

 

 

 

 

 

 

 

 

 

* The above schedules have been omitted from this filing, however the Registrant
will provide them to the Securities and Exchange Commission upon request.

 

vi

 



 

 

* EXHIBITS

A-1

Form of Note (Tranche A Note)

 

A-2

Form of Note (Tranche B Note)

 

B-1

Form of Notice of Continuation

 

B-2

Form of Notice of Conversion

 

C

Lessee's Consent

 

D

Lease Agreement

 

E

Agreement for Lease

 

F

Intercreditor and Security Agreement

 

G

Lessor Mortgage

 

H

Lessee Mortgage

 

I

Collateral Assignment

 

J

Ground Lease

 

K

Guaranty

 

L

Guarantor's Consent

 

M

Management Agreement

 

N

Securities Collateral Account Agreement

 

 

* The above exhibits have been omitted from this filing, however the Registrant
will provide them to the Securities and Exchange Commission upon request.

 

vii

 



 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 24, 2006 (this
"Agreement") among WYGEN FUNDING, LIMITED PARTNERSHIP, a Delaware limited
partnership (the "Company"), the Lenders (as defined below) now or hereafter
parties hereto, the Liquidity Purchaser (as defined below), and CALYON NEW YORK
BRANCH (successor to Credit Lyonnais New York Branch) ("Calyon"), as
administrative agent for such Lenders under this Agreement (in such capacity,
the "Administrative Agent") and as bookrunner and lead arranger (in such
capacity, the "Lead Arranger").

W I T N E S S E T H:

WHEREAS, the Company is a Delaware limited partnership formed for the purpose of
acquiring and constructing certain assets and leasing such assets to Black Hills
Wyoming, Inc.;

WHEREAS, the Company, certain parties as Lenders and Liquidity Purchasers,
Administrative Agent and Lead Arranger entered into that certain Credit
Agreement dated as of July 20, 2001 (as amended by Amendment No. 1 to Credit
Agreement, dated as of September 21, 2001, Amendment No. 2 to Credit Agreement,
dated as of December 20, 2001 and Amendment No. 3 to Credit Agreement, dated as
of July 18, 2003, the "Existing Credit Agreement") pursuant to which, the
Lenders agreed to finance such acquisitions and construction through (i) the
issuance of Commercial Paper or (ii) the sale of Percentage Interests under the
applicable LAPA, under the terms and conditions set forth therein (the "CP
Funding Arrangement");

WHEREAS, immediately prior to the execution and delivery of this Agreement,
Atlantic (as defined below) has assigned its interests in the Loans (the
"Atlantic Loans"), and the assignees (the "Assignee Lenders") and the Company
desire that such Loans be funded term loans in lieu of the CP Funding
Arrangement; and

WHEREAS, the Company, the Lenders, the Liquidity Purchaser, Administrative Agent
and Lead Arranger desire to amend and restate the Existing Credit Agreement, on
the terms and conditions set forth herein, including to provide for (i) the
termination of all CP Funding Arrangements under the Existing Credit Agreement
with respect to the Atlantic Loans, and the replacement of such terminated
arrangements with Loans from the Assignee Lenders and (ii) the extension of the
Tranche A Maturity Date from June 30, 2006 to June 30, 2008;

NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of which the parties hereto
acknowledge, the Company, the Lenders, the Administrative Agent and the Lead

 



 

Arranger hereby agree that the Existing Credit Agreement shall be amended and
restated as follows:

ARTICLE I

 

DEFINED TERMS

Section 1.01. Definitions. Each term defined in this Section 1.01, when used in
this Agreement, has the meaning indicated below:

“Account Bank” is defined in the preamble of the Securities Collateral Account
Agreement.

"Acquisition Certificate" shall mean the "Acquisition Certificate" referred to
in Section 4(b) of the Agreement for Lease.

"Acquisition Cost" shall have the meaning set forth in the Agreement for Lease.

"Acquisition Documents" shall mean all documents listed on Schedule I annexed
hereto.

"Additional Rent" shall have the meaning set forth in the Lease.

"Administrative Agent-Related Persons" shall mean, as the context may require,
(a) Calyon, any successor administrative agent arising under Section 10.09 and
the Lead Arranger and (b) each entity that acts as a liquidity agent or in a
similar capacity with regard to the Hannover Liquidity Purchasers party to the
Hannover LAPA, together with their respective Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

"Adjusted Eurodollar Rate" means the applicable London Interbank Offered Rate,
as applicable to any Interest Period and, in the event any Lender is required to
maintain reserves against "Eurocurrency Liabilities" under Regulation D, during
such period the Adjusted Eurodollar Rate shall mean a rate per annum equal to
the quotient obtained (rounded upwards, if necessary, to the next higher 1/16th
of 1%) by dividing (i) the applicable London Interbank Offered Rate for such
Interest Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.

"Advance" shall mean an advance of funds by the Company pursuant to Section 4,
5, 6 or 7 of the Agreement for Lease, for the purpose of financing Project Costs
through its borrowing of Loans hereunder.

 

 



 

 

"Affiliate" shall mean, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, "control" when used
with respect to any Person shall mean the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms "controlling" and
"controlled" have meanings correlative to the foregoing.

"AFL Event of Default" shall mean any of the events specified in Section 11.1 of
the Agreement for Lease.

"AFL Potential Default" shall mean any event which, but for the lapse of time,
or giving of notice, or both, would constitute an AFL Event of Default.

"After Tax Basis" shall mean, with respect to any payment to be received, on a
basis such that such payment received shall be supplemented by a further payment
or payments to the recipient so that the sum of all such payments shall, after
deduction for the net increase in all Taxes (taking into account any related
credits or deductions claimed in the same or a prior period for which such Taxes
are imposed as determined in good faith by such recipient in its sole
discretion) using such ordering and other principles as it shall reasonably
determine (without regard to when such Taxes are deemed utilized under the
applicable Tax laws) resulting from the receipt (actual or constructive) or
accrual of such payments, be equal to the payment otherwise required to be made.

"Aggregate Commitment Amount" shall mean $128,264,140.50, or such lesser amount
as provided in Section 4.07 hereof.

"Agreement" shall mean this Credit Agreement.

"Agreement for Lease" shall mean the Agreement for Lease, dated as of July 20,
2001, a copy of which is annexed hereto as Exhibit E, entered into between the
Company, as owner, and the Lessee, as agent, pursuant to which the Lessee
undertakes to install and construct the Project on the Premises and to lease the
Project pursuant to the Lease upon satisfaction of certain conditions set forth
therein.

"Applicable Law" shall mean all existing and future applicable laws (including
Environmental Requirements), rules, regulations, statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations
by, any Governmental Authority, and applicable judgments, decrees, injunctions,
writs, orders or like action of any court, administrative, judicial or
quasi-judicial tribunal or agency of competent jurisdiction (including those
pertaining to health, safety, the environment,

 



 

natural resource or land use (including, without limitation, wetlands) and those
pertaining to the construction, use, occupancy, zoning or operation of the
Project) or affecting either the Company, the Lessee, the Guarantor, the Project
or any material interests in any other kind of property or asset, whether real,
personal or mixed, or tangible or intangible, of the Company, the Lessee or the
Guarantor.

"Applicable Margin" shall mean with respect to any Eurodollar Loan and with
respect to any CP Rate Loan, the percentage per annum set forth in their
respective columns in the table below based on the Pricing Level in effect on
such date:

Applicable
Pricing Level

Margin for Eurodollar Loans
(in basis points)

Margin for
CP Rate Loans
(in basis points)

Level I

35.0

35.0

Level II

40.0

40.0

Level III

50.0

50.0

Level IV

62.5

60.0

Level V

75.0

70.0

Level VI

100.0

95.0

 

"Applicable Payee" shall have the meaning set forth in Section 11.05(b)(1)
hereof.

"Applicable Payor" shall have the meaning set forth in Section 11.05(b)(1)
hereof.

"Assets" shall mean any and all assets or property of any kind, real or
personal, now owned or hereafter acquired by the Company.

"Assignee" shall have the meaning set forth in Section 11.02(a) hereof.

"Assignment Agreement" shall mean an assignment agreement entered into by a
Lender and an assignee, in accordance with Section 11.02 hereof, and in
substantially the form of Exhibit L hereto.

"Assignment of Leases and Rents" shall mean the assignment of leases and rents
under the Lease entered into by the Company and the Collateral Agent on July 20,
2001.

"Atlantic" shall mean Atlantic Asset Securitization Corp., a Delaware
corporation.

 

 



 

 

"Atlantic LAPA" shall mean, collectively, (i) the Tranche A Loan Liquidity Asset
Purchase Agreement, dated as of July 20, 2001, as amended and restated as of
September 21, 2001 and as further amended and restated as of December 20, 2001,
by and among Credit Lyonnais New York Branch, as liquidity purchaser, Credit
Lyonnais New York Branch, as liquidity agent, Atlantic, as issuer, and Credit
Lyonnais New York Branch, as agent, and (ii) the Tranche B Loan Liquidity Asset
Purchase Agreement, dated as of July 20, 2001, as amended and restated as of
September 21, 2001 and as further amended and restated as of December 20, 2001,
by and among Credit Lyonnais New York Branch, as liquidity purchaser, Credit
Lyonnais New York Branch, as liquidity agent, Atlantic, as issuer, and Credit
Lyonnais New York Branch, as agent, as each of the same may be further amended,
restated or supplemented from time to time.

"Attorney Costs" shall mean and include, without duplication, all fees and
disbursements of any law firm or other external counsel, the allocated cost of
internal legal services and all disbursements of internal counsel.

"Authorized Officer" means any of the Chief Executive Officer, the President,
the Chief Financial Officer, any Senior Vice President, any Vice President, the
Controller, the Treasurer or any Assistant Treasurer of the Guarantor or the
Lessee, as applicable.

"Authorized Investments" shall have the meaning as set forth in the Securities
Collateral Account Agreement.

"Balance" shall mean as of any date of determination, with respect to any
Lender, an amount equal to the outstanding principal of and all accrued and
unpaid interest on its Loans.

"Base Rate" shall mean, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the higher of (a) the rate of interest established for Dollar loans by
Calyon at its New York Branch lending office from time to time as its prime
rate, whether or not publicly announced, which interest rate may or may not be
the lowest rate charged by it for commercial loans or other extensions of credit
and (b) the sum of (x) the Federal Funds Effective Rate plus (y) ½ of 1% per
annum.

"Base Rate Loans" shall mean a Loan bearing interest at the Base Rate.

"Basic Rent" shall have the meaning set forth in the Lease.

 

 



 

 

"Borrowing" shall mean the aggregate amount of Loans to be made by the Lenders
to the Company pursuant to any one Notice of Borrowing delivered pursuant to the
Existing Credit Agreement.

"Business Day" shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York, Chicago, Illinois or Wyoming are
authorized or required by law to close, except that, when used in connection
with a Loan, such day shall also be a day other than a day on which banks
engaging in transactions in the commercial paper market in New York, New York
are authorized or required by law to close, and except that, when used in
connection with the Eurodollar Reserve Percentage, such day shall also be a day
on which dealings between banks are carried out in the London interbank market.

"Calyon" shall have the meaning set forth in the Preamble.

"Capital Contributions" shall have the meaning set forth in Section 5.1 of the
Limited Partnership Agreement.

"Capitalized Interest" shall have the meaning set forth in Section 2.04 hereof.

"Closing Date" shall mean July 20, 2001.

"Collateral" shall mean the collective reference to the Project and each Asset
(and all products and proceeds thereof) now or hereafter encumbered by the lien
and security interest created under any of the Security Documents.

"Collateral Account" shall have the meaning set forth in Section 4.05(a) hereof.

"Collateral Agent" shall mean Calyon, in its capacity as collateral agent under
the Intercreditor and Security Agreement, the Lessee Mortgage, the Lessor
Mortgage, the Collateral Assignment and any other Security Document to which it
may be a party from time to time, and any permitted successor or assign.

"Collateral Assignment" shall mean any collateral assignment entered into
between the Company and the Collateral Agent substantially in the form of
Exhibit J hereto.

"Commercial Paper" shall have the meaning set forth in the Hannover LAPA.

 

 



 

 

"Commitment" shall mean as to any Lender, its Tranche A Loan Commitment or
Tranche B Loan Commitment.

"Commitment Percentage" shall mean, as the context may require with respect to
any Lender, (a) the percentage which such Lender's Commitment represents of the
Aggregate Commitment Amount or (b) the percentage which such Lender's Tranche A
Loan Commitment or Tranche B Loan Commitment represents of all Tranche A Loan
Commitments or all Tranche B Loan Commitments, as applicable.

"Completion Amount" shall have the meaning set forth in the Agreement for Lease.

"Completion Date" shall mean the date on which the Final Advance is made.

"Construction Documents" shall have the meaning set forth in the Agreement for
Lease.

"CP Rate" for any Interest Period for any CP Rate Loan, to the extent such CP
Rate Loans for such Interest Period are funded by issuing Commercial Paper, the
per annum rate equivalent to the “weighted average cost” (as defined below)
related to the issuance of Commercial Paper that is allocated, in whole or in
part, by Hannover to fund or maintain such CP Rate Loans (which may also be
allocated in part to the funding of other CP Rate Loans hereunder); provided,
however, that, if any component of such rate is a discount rate, in calculating
the CP Rate for such CP Rate Loans for such Interest Period, Hannover shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum. As used in this definition,
Hannover’s “weighted average cost” shall consist of (w) the actual interest rate
(or discount) paid to purchaser’s of Hannover’s Commercial Paper (which rate
shall include any fees payable to the Placement Agent (as defined in the
Hannover LAPA) for placing such Commercial Paper, and such fee shall not exceed
5 bps), to the extent allocated, in whole or in part, to Hannover’s Commercial
Paper, (x) certain documentation and transaction costs associated with the
issuance of such Commercial Paper, (y) any incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by Hannover, and (z) other borrowings by
Hannover, including borrowings to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market (it being understood and
agreed that the amount in clause (y) shall not include additional costs incurred
as a result of drawing on the Hannover LAPA prior to the maturity of the
Commercial Paper to be paid with the proceeds of such drawing).

 

 



 

 

"CP Rate Loan" shall mean a Loan which bears interest based upon the CP Rate.

"Distribution" shall have the meaning set forth in Section 8.14 hereof.

"Documentation Date" means the date hereof, subject to the satisfaction of the
conditions precedent set forth in Section 5.01 hereof.

"Dollars" or "$" shall mean the lawful currency of the United States of America
and, in relation to any amount to be loaned or paid hereunder, funds having same
day value.

"Easement Premises" shall have the meaning set forth in the Lessor Mortgage.

"Easements" shall have the meaning set forth in the Lease.

"Effective Date" shall have the meaning set forth in Section 5.01.

"Environmental Requirements" shall have the meaning set forth in the Lease.

"EPC Contract" shall have the meaning set forth in the Agreement for Lease.

"Eurodollar Loan" shall mean a Loan bearing interest at the Adjusted Eurodollar
Rate.

"Eurodollar Reserve Percentage" shall mean that percentage (expressed as a
decimal) which is in effect on any day that a reserve percentage is prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in respect of "Eurocurrency liabilities" (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States office of any
bank to United States residents). The London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

"Event of Default" shall mean each of the events set forth in Section 9.01
hereof.

"Event of Loss" shall have the meaning set forth in the Lease.

 

 



 

 

"Event of Project Termination" shall have the meaning set forth in the Agreement
for Lease.

"Excepted Payments" shall mean all indemnity payments made pursuant to
Section 12 of the Agreement for Lease or Section 11 of the Lease and to which
the Company (including its Partners), any other Person or any of their
respective affiliates, agents, officers, directors or employees is entitled.

"Existing Credit Agreement" shall have the meaning set forth in the recitals
hereto.

"Extended Term" shall have the meaning set forth in the Lease.

"EWG" shall have the meaning set forth in the Lease.

"Federal Funds Effective Rate" shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent."

"Fee Agreement" shall have the meaning set forth in Section 4.01(a) hereof.

"Fee Premises" shall have the meaning as set forth in the Lessor Mortgage.

"Final Advance" shall have the meaning set forth in Section 6 of the Agreement
for Lease.

"Force Majeure Delay" shall have the meaning set forth in the Agreement for
Lease.

"Fuel Supplier" shall mean Wyodak Resources Development Corp.

"Funding Date" shall mean any date on which Loans were made to the Company under
the Existing Credit Agreement.

 

 



 

 

"General Partner" shall mean Wygen Capital, Inc., a Delaware corporation.

"Governmental Action" shall have the meaning set forth in the Agreement for
Lease.

"Governmental Authority" shall mean any nation or government, any state,
regional, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any court or administrative tribunal), and
having jurisdiction over the Project, the Premises, the Company, any Obligor or
the Operative Documents, as applicable, except that with respect to Taxes and
indemnification obligations to Tax Indemnitees, the term "Governmental
Authority" shall not include any such authority of a jurisdiction outside the
United States of America.

"Ground Lease" shall mean a ground lease between the Lessee, as lessor, and the
Company, as lessee, substantially in the form of Exhibit K hereto.

"Guarantor" shall mean Black Hills Corporation, a South Dakota corporation.

"Guarantor's Consent" shall mean the Guarantor's Consent, dated as of the date
hereof, a copy of which is annexed hereto as Exhibit N, entered into between the
Guarantor, the Company and the Collateral Agent, pursuant to which the Guarantor
consents to the execution and delivery of the Intercreditor and Security
Agreement and the other Security Documents and the Company irrevocably directs
the Guarantor to make all payments to be made under the Guaranty directly to the
Collateral Account.

"Guaranty" shall mean the amended and restated guaranty, dated as of the date
hereof, a copy of which is annexed hereto as Exhibit M, pursuant to which the
Guarantor guarantees the obligations of the Lessee under the Lease and the
Agreement for Lease.

"Hannover" shall mean Hannover Funding Company LLC, a Delaware limited liability
company.

"Hannover LAPA" shall mean, collectively, (i) the Tranche A Loan Liquidity Asset
Purchase Agreement, dated as of December 20, 2001, by and among the Hannover
Liquidity Purchasers from time to time parties thereto, Hannover and
Norddeutsche Landesbank Girozentrale, as Administrator and as Liquidity Agent,
and (ii) the Tranche B Loan Liquidity Asset Purchase Agreement, dated as of
December 20, 2001, by and among the Hannover Liquidity Purchasers from time to
time parties thereto,

 



 

Hannover and Norddeutsche Landesbank Girozentrale, as Administrator and as
Liquidity Agent, as each of the same may be amended, restated or supplemented
from time to time.

"Hannover Liquidity Purchasers" shall mean (i) Norddeutsche Landesbank
Girozentrale, a bank organized under the laws of Germany and (ii) any other
financial institution that may become a party from time to time to the Hannover
LAPA.

"Hedge" shall mean a Swap entered into by the Company pursuant to Section 7.10
hereof.

"Indebtedness" shall mean for any Person (i) all indebtedness or other
obligations of such Person for borrowed money and all indebtedness of such
Person with respect to any other items (other than income taxes payable,
accounts payable, deferred taxes and deferred credits) which would, in
accordance with generally accepted accounting principles, be classified as a
liability on the balance sheet of such Person, (ii) all obligations of such
Person to pay the deferred purchase price of property or services, (iii) all
obligations of such Person (contingent or otherwise) under reimbursement or
similar agreements with respect to the issuance of letters of credit, (iv) all
indebtedness or other obligations of such Person under or in respect of any
swap, cap, collar or other financial hedging arrangement (including, without
limitation, any Hedge), (v) all indebtedness or other obligations of any other
Person of the type specified in clause (i), (ii), (iii) or (iv) above, the
payment or collection of which such Person has guaranteed (except by reason of
endorsement for collection in the ordinary course of business) or in respect of
which such Person is liable, contingently or otherwise, including, without
limitation, liable by way of agreement to purchase products or securities, to
provide funds for payment, to maintain working capital or other balance sheet
conditions or otherwise to assure a creditor against loss, and (vi) all
indebtedness or other obligations of any other Person of the type specified in
clause (i), (ii), (iii) or (iv) above secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien, upon or in property (including, without limitation, accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
becomes liable for the payment of such indebtedness or obligations.

"Indemnified Liabilities" shall have the meaning set forth in Section 11.05(a)
hereof.

"Indemnitee" shall mean each of the Lenders, the Administrative Agent, the
Collateral Agent, the Liquidity Agent, the Hannover Liquidity Purchasers, their
respective Affiliates and their respective successors, assigns, directors,
shareholders, partners, officers, employees and agents.

 

 



 

 

"Intercreditor and Security Agreement" shall mean the Intercreditor and Security
Agreement, substantially in the form of Exhibit F hereto, entered into between
the Collateral Agent and the Company.

"Interest Period" shall mean, with respect to any Loan, the period commencing on
the applicable Funding Date for such Loan, or, if applicable, the date on which
the method of calculating interest on such Loan changes and (a) at any time that
the Interest Rate is determined by reference to the CP Rate, ending on the
twentieth day in the calendar month that is one month thereafter and each
successive period commencing on the last day of the preceding Interest Period
and ending on the twentieth day of the calendar month that is one month
thereafter, or, in either case, such earlier day in such calendar month as
agreed to by Hannover, (b) at any time that the Interest Rate is determined by
reference to the Adjusted Eurodollar Rate, ending on the twentieth day in the
calendar month that is one, two, three or six months thereafter and each
successive period commencing on the day after the last day of the preceding
Interest Period and ending on the twentieth day of the calendar month that is
one, two, three or six months thereafter, in each case as selected by the
Company in a Notice of Continuation, and (c) at any time that the Interest Rate
is determined by reference to the Base Rate, continuing indefinitely until such
time as the Interest Rate is determined by reference to the Adjusted Eurodollar
Rate pursuant to 2.07(c) or the CP Rate pursuant to Section 2.07(a) hereof;

"Interim Agency Agreement" shall mean the Amended and Restated Construction
Agency Agreement dated as of August 26, 1999 between the Company and the Lessee,
as amended from time to time.

The foregoing provisions relating to Interest Periods are subject to the
following:

(i)         if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Loan, the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;

(ii)          any Interest Period determined by reference to the Adjusted
Eurodollar Rate that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of the then commencing Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

 



 

 

(iii)          any Interest Period that would otherwise extend beyond the
applicable Maturity Date shall end on the Maturity Date.

"Interest Rate" shall mean:

(a)          with respect to CP Rate Loans, the CP Rate plus the Applicable
Margin for CP Rate Loans;

(b)          with respect to Eurodollar Loans, the Adjusted Eurodollar Rate plus
the Applicable Margin for Eurodollar Loans; and

 

(c)

with respect to Base Rate Loans, the Base Rate.

"Land Leasehold Estate" shall mean the leasehold and easement estates granted to
the Company in the real property pursuant to the Ground Lease and the Required
Easement Agreements.

"Lease" shall mean the Lease Agreement, dated as of July 20, 2001, a copy of
which is annexed hereto as Exhibit D, entered into by the Company, as lessor,
and the Lessee, as lessee, pursuant to which the Lessee leases or subleases the
Project from the Company.

"Lease Event of Default" shall mean any of the events specified in Section 18 of
the Lease.

"Lease Potential Event of Default" shall mean any event which, but for the lapse
of time, or giving of notice, or both, would constitute a Lease Event of
Default.

"Lease Term" shall have the meaning set forth in the Lease.

"Lender" shall mean collectively, the Tranche A Lenders and the Tranche B
Lenders, and each other Lender that has become a "Lender" hereunder as provided
in Section 11.02(a) hereof.

"Lending Office" shall mean (a) with respect to any Lender, the office specified
below its name on the signature page hereof or in an Assignment Agreement
executed and delivered by such Lender pursuant to Section 11.02 hereof or
(b) subject to the provisions of Section 11.02(b) hereof, such other office or
offices as any Lender may designate in writing to the Administrative Agent to be
its Lending Office for purposes hereof or any Loan or type of Loan hereunder.

 

 



 

 

"Lessee" shall mean Black Hills Wyoming, Inc. (formerly known as Black Hills
Generation, Inc.), a Wyoming corporation and its permitted successors and
assigns, in its capacity as Lessee under the Lease and as agent under the
Agreement for Lease.

"Lessee's Consent" shall mean the Lessee's Consent, substantially in the form of
Exhibit C hereto, entered into among the Lessee, the Company and the Collateral
Agent pursuant to which the Lessee consents to the execution of the
Intercreditor and Security Agreement and the Lessor Mortgage, and the Company
directs the Lessee to make all payments under the Agreement for Lease and the
Lease directly to the Collateral Account.

"Lessee Financing Statements" shall mean the financing statements delivered by
the Lessee in connection with the Lease and the Lessee Mortgage.

"Lessee Mortgage" shall mean with respect to the Project, a mortgage,
substantially in the form of Exhibit H hereto, pursuant to which the Lessee
grants a first priority Lien on the Lessee's interest in the Project to the
Company.

"Lessor Financing Statements" shall mean the financing statements delivered by
the Company in connection with the Lessor Mortgage and other Security Documents.

"Lessor Mortgage" shall mean with respect to the Project, a mortgage,
substantially in the form of Exhibit G hereto, pursuant to which the Company
grants a first priority Lien on its interest in the Project and the rents
arising therefrom to the Collateral Agent for the benefit of the secured parties
referred to therein.

"Lien" shall mean any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable law
of any jurisdiction).

"Limited Partnership Agreement" shall mean the Limited Partnership Agreement of
the Company dated as of July 20, 2001, between the General Partner and the
limited partners named therein.

"Liquidity Agent" shall mean Norddeutsche Landesbank Girozentrale, in its
capacity as Liquidity Agent for the Hannover Liquidity Purchasers under the
Hannover LAPA, together with its successors and assigns.

 

 



 

 

"Loans" shall mean, collectively, the Tranche A Loans and the Tranche B Loans.

"London Interbank Offered Rate" shall mean, as applicable to any Eurodollar
Loan, the rate per annum determined by the Administrative Agent on the basis of
the offered rate for deposits in Dollars of amounts equal or comparable to the
principal amount of such Eurodollar Loan offered for a period comparable to such
Interest Period, which rates appear on the Telerate Screen Page 3750 as of
11:00 a.m., London time, two (2) Business Days prior to the first day of each
such Interest Period, provided that (i) if more than one such offered rate
appears on the Telerate Screen Page 3750, the "London Interbank Offered Rate"
will be the arithmetic average (rounded upwards, if necessary, to the next
higher 1/16th of 1%) of such offered rates; and (ii) if no such offered rates
appear on such page, the "London Interbank Offered Rate" for such Interest
Period will be the rate per annum quoted by the Administrative Agent’s London
Branch, two (2) Business Days prior to the first day of each such Interest
Period, for deposits in Dollars offered to prime banks for a period comparable
to such Interest Period in an amount comparable to the principal amount of such
Eurodollar Loan.

"Loss Payment" shall have the meaning set forth in the Agreement for Lease.

"Majority Lenders" shall mean, at any time, Lenders holding at least fifty-one
percent (51%) of the outstanding Loans; provided that in the case of the CP Rate
Loans, each Hannover Liquidity Purchaser shall be deemed to hold an interest in
all CP Rate Loans calculated using the percentages set forth on Schedule V
hereto, as such Schedule may be amended from time to time.

"Management Agreement" shall mean the Management Agreement, a copy of which is
annexed as Exhibit M hereto, entered into by the Company and ML Leasing.

"Maturity Date" shall mean the Tranche A Maturity Date or the Tranche B Maturity
Date, as applicable.

"Maximum Liquidity Commitment" shall have the meaning given to that term in the
Hannover LAPA.

"Memorandum of Lease" shall mean the memorandum of lease between the Company and
the Lessee, in form for recording in the office of the Clerk of Campbell County,
Wyoming.

"Merrill" shall mean Merrill Lynch & Co., Inc., a Delaware corporation.

 

 



 

 

"ML Leasing" shall mean ML Leasing Equipment Corp., a Delaware corporation.

"Moody’s" shall mean Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.

"Note" shall mean a Tranche A Note or a Tranche B Note.

"Note Register" shall have the meaning set forth in Section 2.09 hereof.

"Notice of Continuation" shall mean an irrevocable notice, substantially in the
form of Exhibit B-1 hereto, given to the Administrative Agent by the Company
pursuant to Section 2.07(c) hereof.

"Notice of Conversion" shall mean an irrevocable notice, substantially in the
form of Exhibit B-2 hereto, given to the Administrative Agent by the Company
pursuant to Section 2.07(c) hereof.

"Obligations" shall mean any and all of the debts, obligations and liabilities
of the Company provided for or arising under this Agreement or the Operative
Documents to which the Company is a party (including, without limitation, the
obligation to repay Loans made under this Agreement), whether now existing or
hereafter arising, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not from time to time
decreased or extinguished and later increased, created or incurred.

"Obligors" shall mean collectively, the Lessee and the Guarantor.

"Operative Documents" shall mean the Lease, the Shortfall Agreement, the
Guaranty, the Notes, the Ground Lease, the Securities Collateral Account
Agreement, the Fee Agreement, the Hannover LAPA and the Security Documents.

"Other Taxes" shall mean any stamp, court or documentary taxes or any other
excise or property taxes, charges or similar levies which arise from any payment
made by the Company hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any Operative Documents.

"Outstanding Loans" shall mean all Loans made by the Lenders pursuant hereto and
not repaid by the Company, except Loans to be repaid or prepaid from new Loans
being made on the date such Loans are repaid or prepaid.

 

 



 

 

"Overdue Rate" shall mean, with respect to any Loan, the Interest Rate then in
effect for such Loan, plus two percent (2%) per annum, or the highest rate
permitted by Applicable Law (if any), whichever is less.

"Partners" shall mean the General Partner and any and all limited partners of
the Company.

"Payment Date" shall mean with respect to the Tranche A Loans and Tranche B
Loans, (i) if the Interest Rate is determined by reference to the Adjusted
Eurodollar Rate or the CP Rate, the Payment Date shall be the last day of each
Interest Period, but in no event less often than quarterly; and (ii) if the
Interest Rate is determined by reference to the Base Rate, the Payment Date
shall be the twentieth (20th) day of each month.

"Payment Default" shall mean (i) an Event of Default resulting from a failure of
the Company to pay any amount owing by it under this Agreement (including,
without limitation, any amount due upon an acceleration of the Obligations),
(ii) an Event of Default resulting from a failure of the Lessee or the Guarantor
to pay any amount owing by it under any Operative Document to which it is a
party, or (iii) an Event of Default described in clause (f) or (g) of
Section 9.01 hereof , or (iv) a Lease Event of Default described in clause (i)
or (j) of Section 18 of the Lease.

"Percentage Interest" shall have the meaning set forth in the Hannover LAPA.

"Permit" shall have the meaning set forth in the Agreement for Lease.

"Permitted Assets" shall mean the collective reference to the assets described
on Schedule II hereto that the Company is permitted to acquire pursuant to
Section 8.11(a)(i) hereof and other assets that the Company is permitted to
acquire pursuant to Section 8.11(a)(ii) hereof.

"Permitted Contest" shall have the meaning set forth in Section 16 of the
Agreement for Lease and Section 27 of the Lease.

"Permitted Investments" shall have the meaning set forth in Section 8.02 hereof.

"Permitted Liens" shall have the meaning set forth in Section 8.03 hereof.

"Person" shall mean any corporation, natural person, joint venture, partnership,
limited liability company, trust, unincorporated association or organization or
any Governmental Authority.

 

 



 

 

"Potential Default" shall mean an event which, with notice or lapse of time or
both, would constitute an Event of Default.

"Potential Payment Default" shall mean a Potential Default arising from a
failure of the Company or the Lessee to pay any amount owing by it under this
Agreement or the Operative Documents to which it is a party, which Potential
Default has not yet become an Event of Default due to the effect of a grace
period applicable thereto.

"Power Purchasers" shall mean the parties to the Power Purchase Agreements as
defined in the Agreement for Lease.

"Premises" shall have the meaning set forth in the Lease.

"Pricing Level" shall mean, as of any date of determination, the highest level
(subject to clause (a) below) set forth below that corresponds to the rating
issued from time to time by S&P or Moody’s as applicable to the Guarantor’s
senior unsecured long-term debt:

 

Debt Rating

 

(S&P)

(Moody’s)

Level I

A- or better

A3 or better

Level II

BBB+

Baa1

Level III

BBB

Baa2

Level IV

BBB-

Baa3

Level V

BB+

Ba1

Level VI

below BB+

below Ba1

 

For example, if the S&P rating is BBB- and the Moody’s rating is Baa2, Level III
shall apply.

For purposes of the foregoing, (a) if the ratings for the Guarantor’s senior
unsecured debt by S&P and Moody’s differ by more than one increment, the Pricing
Level shall be the Pricing Level that corresponds to the debt rating that is one
level below the better rating, (b) if ratings for the Guarantor’s senior
unsecured long-term debt shall not be available from both S&P and Moody’s,
Level VI shall be deemed applicable, provided however, if the Guarantor does not
have a rating from S&P, it shall be deemed to have a rating from S&P that is two
rating levels below the applicable rating the

 



 

Guarantor has from Moody's (c) if determinative ratings shall change (other than
as a result of a change in the rating system used by any applicable Rating
Agency) such that a change in Pricing Level would result, such change shall
effect a change in Pricing Level as of the day on which it is first announced by
the applicable Rating Agency, and any change in the Applicable Margin or
Commitment Fee Rate due hereunder shall apply commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change, and (d) if the rating system of any of the Rating
Agencies shall change prior to the date all Obligations hereunder have been paid
and the Commitments canceled, the Guarantor and the Lenders shall negotiate in
good faith to amend the references to specific ratings in this definition to
reflect such changed rating system, and pending such amendment, if no Pricing
Level is otherwise determinable based upon the foregoing, the Pricing Level in
effect immediately prior to such changed rating system shall apply.

"Project" shall have the meaning given to that term in the Lease.

"Project Costs" shall have the meaning set forth in Section 1.1 of the Agreement
for Lease.

"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person, and includes, without limitation, stock, partnership
and limited liability company interests owned or held in any other Person by
such Person.

"Punchlist" shall have the meaning given to that term in the EPC Contract.

"Purchase Commitment" shall have the meaning set forth in the Hannover LAPA.

"Purchase Date" shall have the meaning set forth in the Hannover LAPA.

"Purchase Termination Date" shall have the meaning set forth in the Hannover
LAPA.

"Qualified Financial Institution" shall mean any bank or trust company which
(i) is organized under the laws of the United States of America, any state
thereof, any other member of the Organization of Economic Cooperation and
Development or Japan and has an office in the United States of America and
(ii) has capital, surplus and undivided profits of at least $100,000,000.

"Rating Agencies" shall mean S&P and Moody’s.

 

 



 

 

"Real Estate and Regulatory Documentation Date" shall mean October 23, 2001.

"Regulation U" shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

"Replacement Liquidity Purchaser" shall have the meaning set forth in
Section 11.01 hereof.

"Required Easement Agreements" shall have the meaning set forth in Section 7.12.

"Required Payment" shall have the meaning set forth in Section 4.06 hereof.

"S&P" shall mean Standard & Poor’s Ratings Group and any successor thereto that
is a nationally recognized rating agency.

“Securities Collateral Account Agreement” means the Securities Collateral
Account Agreement, substantially in the form of Exhibit N to this Agreement, to
be entered into at the times required pursuant to Section 5.01(l) of this
Agreement, among the Account Bank, the Lessee, as grantor, the Company, as
borrower, and the Administrative Agent for the benefit of the Tranche A Lenders,
as assignee, as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time.

"Security Documents" shall mean, collectively, the Lease, the Agreement for
Lease, the Lessee Mortgage, the Lessee Financing Statements, the Memorandum of
Lease, the Intercreditor and Security Agreement, the Lessor Mortgage, the Lessor
Financing Statements, the Assignment of Leases and Rents, each Collateral
Assignment, and all other documents, agreements and instruments executed and
delivered in order to establish, preserve, protect and perfect the Lien of the
Company or the Administrative Agent in the Collateral.

"Shortfall Agreement" shall mean the letter agreement dated July 20, 2001
between ML Leasing and the Administrative Agent, as assigned to Merrill pursuant
to that certain Assignment and Assumption Agreement dated as of September 21,
2005 between ML Leasing and Merrill, pursuant to which Merrill will agree to pay
the

 



 

Administrative Agent certain amounts pertaining to the Project under the
circumstances described therein.

"Sponsor" shall mean any entity that acts as the sponsor of Hannover which is a
Lender under this Agreement.

"Subsidiary" of a Person shall mean (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (b) any
partnership, association, joint venture, limited liability company, trust or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned. Unless otherwise
expressly provided, all references herein to a "Subsidiary" shall mean a direct
or indirect Subsidiary of the Guarantor.

"Swap" shall mean an interest rate swap agreement pursuant to which the Company
has swapped the interest rate payable on one or more Borrowings hereunder into a
fixed rate.

"Taxes" shall mean any fees, taxes, levies, imposts, duties, charges,
assessments or withholdings of any nature whatsoever assessed or imposed by any
Governmental Authority (together with any additions to tax, penalty, fine or
interest thereon), including, without limitation, (i) real and personal property
taxes, including personal property taxes on any property covered by the Lease
that is classified by Governmental Authorities as personal property, and real
estate or ad valorem taxes in the nature of property taxes; (ii) sales taxes,
use taxes and other similar taxes (including rent taxes and intangibles taxes);
(iii) excise taxes; (iv) real estate transfer taxes, conveyance taxes, mortgage
taxes, intangible taxes, stamp taxes and documentary recording taxes and fees;
(v) taxes that are, or are in the nature of, franchise, income, gross receipts,
withholding, value added, privilege and doing business taxes, license and
registration fees; (vi) payment in lieu of property taxes; and (vii) assessments
on the Project, including all assessments for public improvements or benefits
(whether or not such improvements are commenced or completed before or after the
Completion Date).

"Tax Indemnitee" shall mean the Lenders, the Hannover Liquidity Purchasers, the
Liquidity Agent, the Collateral Agent, the Administrative Agent, and their
respective Affiliates, successors, assigns, directors, shareholders, partners,
officers, employees and agents.

"Termination Date" shall have the meaning given to that term in the Lease.

 

 



 

 

"Termination Settlement Date" shall have the meaning given to that term in the
Agreement for Lease.

"Title Company" shall have the meaning set forth in the Agreement for Lease.

"Title Policy" shall mean an ALTA form of extended coverage policy
(1970 version, if available) acceptable to the Administrative Agent for
(A) leasehold title insurance, covering the leasehold and easement interests in
the Land Leasehold Estate and fee ownership of the improvements in an aggregate
amount at least equal to the Aggregate Commitment Amount by the Title Company
showing the Company as the holder of the Land Leasehold Estate, together with
any necessary easements, rights-of-way or similar property rights and together
with such endorsements as are reasonably requested by the Administrative Agent,
including an endorsement (or a separate title insurance policy) insuring the
Company as a mortgagee under the Lease in the event the Lease is recharacterized
as a mortgage, and (B) lender’s title insurance insuring the Lien of the Lessor
Mortgage in an aggregate amount equal to the Aggregate Commitment Amount
together with such endorsements as are reasonably requested by the
Administrative Agent.

"Tranche A Lender" shall mean any Lender holding a Tranche A Loan, as set forth
on Schedule III hereto, and any other Person that may from time to time hold a
Tranche A Loan.

"Tranche A Loan" shall have the meaning set forth in Section 2.01(a) hereof.

"Tranche A Loan Commitment" shall mean, with respect to any Lender, such
Lender’s Commitment in the aggregate principal amount set forth on Schedule III
hereof under the heading "Tranche A Loan Commitment", as such Schedule may be
amended, supplemented, restated or otherwise modified from time to time.

"Tranche A Maturity Date" shall mean June 30, 2008, as such date may be extended
from time to time pursuant to Section 2.11 hereof.

"Tranche A Note" shall have the meaning set forth in Section 2.02(a) hereof.

"Tranche A Percentage" shall mean the percentage set forth on Schedule III
hereto as the "Tranche A Percentage."

 

 



 

 

"Tranche B Lender" shall mean any Lender holding a Tranche B Loan, as set forth
on Schedule IV hereto, and any other Person that may from time to time hold a
Tranche B Loan.

"Tranche B Loan" shall have the meaning set forth in Section 2.01(b) hereof.

"Tranche B Loan Commitment" shall mean, with respect to any Lender, such
Lender’s Commitment in the aggregate principal amount set forth on Schedule IV
hereof under the heading "Tranche B Loan Commitment", as such Schedule may be
amended, supplemented, and restated or otherwise modified from time to time.

"Tranche B Maturity Date" shall mean June 30, 2008, as such date may be extended
from time to time pursuant to Section 2.11 hereof.

"Tranche B Note" shall have the meaning set forth in Section 2.02(b) hereof.

"Tranche B Percentage" shall mean the percentage set forth on Schedule IV hereto
as the "Tranche B Percentage."

"Unreimbursed Losses" shall mean any and all losses, Taxes or other liabilities
with respect to the transactions contemplated by the Operative Documents
incurred by any Indemnitee, which losses, Taxes or other liabilities are not
reimbursed by the Obligors pursuant to the provisions of the Operative Documents
because of the limitations of EITF 97-10; provided, however, that such term
shall exclude any loss, Imposition or other liability that an Obligor is not
otherwise expressly required to pay pursuant to the Operative Documents;
provided further, that notwithstanding any provisions of the Operative Documents
to the contrary, an Obligor’s obligation to later pay or reimburse an Indemnitee
for an Unreimbursed Loss shall apply only to the extent that such payment or
reimbursement is permitted under applicable accounting standards so that the
Lease will qualify as an operating lease for purposes of Lessee’s financial
reporting.

"Unused Proceeds" shall have the meaning set forth in Section 2.08(a) hereof.

Section 1.02. Interpretation. 1.  General. In each Operative Document, unless a
clear contrary intention appears:

 

(i)

the singular number includes the plural number and vice versa;

 

 



 

 

(ii)          reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Operative Documents, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

 

(iii)

reference to any gender includes each other gender;

(iv)         reference to any agreement (including any Operative Document),
document or instrument shall mean such agreement, document or instrument as
amended or modified and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms of the other Operative Documents and
reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefor;

(v)          reference to any Applicable Law shall mean such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provision of any Applicable Law shall mean
that provision of such Applicable Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;

(vi)         reference in any Operative Document to any Article, Section,
Appendix, Schedule or Exhibit shall mean such Article or Section thereof or
Appendix, Schedule or Exhibit thereto;

(vii)       "hereunder", "hereof’", "hereto" and words of similar import shall
be deemed references to an Operative Document as a whole and not to any
particular Article, Section or other provision thereof;

(viii)      "including" (and with correlative meaning "include") shall mean
including without limiting the generality of any description preceding such
term;

(ix)         relative to the determination of any period of time, "from" shall
mean "from and including" and "to" shall mean "to but excluding"; and

(x)          with respect to any rights and obligations of the parties under the
Operative Documents, all such rights and obligations shall be construed to the
extent permitted by Applicable Law.

 

 



 

 

2.            Computation of Time Periods. For purposes of computation of
periods of time under the Operative Documents, the word "from" shall mean "from
and including" and the words "to" and "until" each mean "to but excluding."

3.            Accounting Terms and Determinations. Unless otherwise specified in
any Operative Document, all terms of an accounting character used therein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the Guarantor’s independent public accountants or otherwise
required by a change in GAAP) with the most recent audited consolidated
financial statements of the Guarantor and its consolidated Subsidiaries
delivered to the Lenders and the Liquidity Purchasers (as defined in the
Existing Credit Agreement) on or prior to the Closing Date.

4.            Conflict in Operative Documents. If there is any conflict between
any Operative Documents, such Operative Document shall be interpreted and
construed, if possible, so as to avoid or minimize such conflict but, to the
extent (and only to the extent) of such conflict, this Agreement shall prevail
and control.

5.            Legal Representation of the Parties. The Operative Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring the Operative Document to
be construed or interpreted against any party shall not apply to any
construction or interpretation hereof or thereof.

6.            Defined Terms. Unless a clear contrary intention appears, terms
defined herein have the respective indicated meanings when used in each
Operative Document.

ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

Section 2.01. Commitments. Subject to the terms and conditions hereof,

 

(a)

Lender Commitments.

(i)           The Tranche A Lenders have made (severally and not jointly and
severally) loans (the "Tranche A Loans") to the Company from time to time, which
Tranche A Loans are outstanding on the Effective Date in an aggregate amount
equal to $111,100,162.92.

 

 



 

 

(ii)          the Tranche B Lenders have made (severally and not jointly and
severally) loans (the "Tranche B Loans") to the Company from time to time, which
Tranche B Loans are outstanding on the Effective Date in an aggregate amount
equal to $17,163,977.58.

 

(b)

Hannover Liquidity Purchaser Commitments.

(i)           If Hannover does not fund or maintain all or any portion of its
Tranche A Loan with Commercial Paper for any reason, the Liquidity Agent shall
give to the Hannover Liquidity Purchasers a notice of a Purchase Date within the
time period required under the Hannover LAPA. Upon receipt of such notice from
the Administrative Agent with respect to such Tranche A Loan, the Hannover
Liquidity Purchaser agrees to purchase and shall purchase Percentage Interests
under, and subject to the limitations contained in, the applicable Hannover LAPA
sufficient to enable such Tranche A Lender to fund or maintain such Tranche A
Loan on the relevant Funding Date.

(ii)          If Hannover does not fund or maintain all or any portion of its
Tranche B Loan with Commercial Paper for any reason, the Liquidity Agent shall
give to the Hannover Liquidity Purchasers a notice of a Purchase Date within the
time period required under the applicable Hannover LAPA. Upon receipt of such
notice from the Administrative Agent with respect to such Tranche B Loan, the
Hannover Liquidity Purchasers agree to purchase and shall purchase Percentage
Interests under, and subject to the limitations contained in, the applicable
Hannover LAPA sufficient to enable such Tranche B Lender to fund or maintain
such Tranche B Loan on the relevant Funding Date.

(iii)        Any Loan (or portion thereof) funded by Hannover in which a
Percentage Interest has been purchased pursuant to a Hannover LAPA shall be
maintained as a Eurodollar Loan or Base Rate Loan as determined in accordance
with Section 2.07(c) hereof. If a Percentage Interest has been purchased in a
Loan, and subsequently, the Percentage Interest is repurchased by Hannover, at
the next Payment Date to occur (or, immediately if such Percentage Interest was
then being funded as a Base Rate Loan), that particular Loan (or portion
thereof) shall be converted to a CP Rate Loan.

Section 2.02. Notes. (a) The Tranche A Loans made by each Tranche A Lender shall
be evidenced by a promissory note or notes of the Company, substantially in the
form of Exhibit A-1 hereto (each, a "Tranche A Note"), with appropriate
insertions as to payee, date and principal amount, payable to the order of the
applicable Tranche A Lender and in a principal amount equal to such Lender's
Tranche A Loan Commitment as specified in Schedule III hereto. Each Tranche A
Lender is hereby authorized to record

 



 

the date and amount of each Tranche A Loan made by such Lender, each
continuation thereof, the date and amount of each payment or prepayment of
principal thereof and the length of each Interest Period or any applicable
period with respect thereto, on the schedule annexed to and constituting a part
of its Tranche A Notes. Any such recordations shall constitute prima facie
evidence of the accuracy of the information so recorded; provided, that the
failure to make any such recordation or any error in such recordation shall not
affect the Company’s obligations hereunder or under such Tranche A Note. Each
Tranche A Note shall (i) be dated the date of the Closing Date or as otherwise
provided under Section 11.02, (ii) be stated to mature on the Tranche A Maturity
Date and (iii) provide for the payment of interest in accordance with this
Agreement.

(b)          The Tranche B Loans made by each Tranche B Lender shall be
evidenced by a promissory note of the Company, substantially in the form of
Exhibit A-2 hereto (each a "Tranche B Note"), with appropriate insertions as to
payee, date and principal amount, payable to the order of the applicable
Tranche B Lender and in a principal amount equal to such Lender's Tranche B Loan
Commitment as specified in Schedule IV hereto. Each Tranche B Lender is hereby
authorized to record the date and amount of each Tranche B Loan made by such
Lender, each continuation thereof, the date and amount of each payment or
prepayment of principal thereof and the length of each Interest Period or any
applicable period with respect thereto, on the schedule annexed to and
constituting a part of its Tranche B Note. Any such recordations shall
constitute prima facie evidence of the accuracy of the information so recorded;
provided, that the failure to make any such recordation or any error in such
recordation shall not affect the Company's obligations hereunder or under any
Tranche B Note. Each Tranche B Note shall (i) be dated the date of the Closing
Date or as otherwise provided under Section 11.02, (ii) be stated to mature on
the Tranche B Maturity Date and (iii) provide for the payment of interest in
accordance with this Agreement.

Section 2.03. [Intentionally Omitted]

Section 2.04. [Intentionally Omitted]

Section 2.05. [Intentionally Omitted]

Section 2.06. Repayment of Principal. The Company shall repay the aggregate
unpaid principal amount of the Loans of each Lender on or before the applicable
Maturity Date. To the extent any Loan has not been fully repaid by prepayment
before the applicable Maturity Date, the Company shall repay the entire
remaining outstanding amount of such Loan on the applicable Maturity Date.
Without limiting the generality of the foregoing, any amounts paid to the
Administrative Agent

 



 

pursuant to the Shortfall Agreement shall be applied to the repayment of the
Loans promptly after receipt thereof.

Section 2.07. Interest on Loans.

(a)          Each Tranche A Loan shall accrue interest during the applicable
Interest Period at a rate per annum equal to the then applicable Interest Rate
for such type of Tranche A Loans, and each Tranche B Loan shall accrue interest
during each Interest Period at a rate per annum equal to the then applicable
Interest Rate for such type of Tranche B Loans. If a notice of Purchase Date has
been given under a Hannover LAPA with respect to the Loans or any portion
thereof, such Loans (or portions thereof) shall cease to be CP Rate Loans on the
date of purchase under such Hannover LAPA and shall thereforth be either
Eurodollar Loans or Base Rate Loans in accordance with this Agreement until the
Administrative Agent gives notice to the Company that such Loans or portions
thereof) have been converted into CP Rate Loans. Interest on the unpaid
principal amount of each Loan shall accrue and be capitalized on each Payment
Date from the date of such Loan until the Effective Date and on the Effective
Date. Interest accrued from and after the Effective Date on each Loan shall be
payable in arrears on each Payment Date, on the date of any payment or
prepayment, in whole or in part, of any Loan, on the Loan so paid or prepaid and
on the Maturity Date.

(b)          In the event that a Lender incurs any Unreimbursed Losses, the
applicable interest rate shall be adjusted to the extent required to reimburse
such Lender for any expenses incurred by it in connection with such Unreimbursed
Losses to the extent permitted under applicable accounting standards. The
Administrative Agent shall promptly notify the Company and the Lenders of its
determination of the interest rate applicable to each Loan and the determination
by the Administrative Agent of such interest rate shall be conclusive, absent
manifest error. Upon request of the Company, the Administrative Agent shall
advise the Company of the applicable Interest Rate in effect as of the date of
such request.

(c)          Conversion and Continuation Options. At any time that the Loans (or
any portion thereof) are not CP Rate Loans, the Company shall have the right at
any time upon prior irrevocable notice to the Administrative Agent (i) not later
than 12:00 noon, New York City time, one Business Day prior to conversion, to
convert any Eurodollar Loan to a Base Rate Loan, (ii) not later than 10:00 a.m.,
New York City time, three Business Days prior to conversion or continuation, to
convert any Base Rate Loan into a Eurodollar Loan or to continue any Eurodollar
Loan as a Eurodollar Loan for any additional Interest Period and (iii) not later
than 10:00 a.m., New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Loan to another
permissible Interest Period, subject in each case, to the following:

 

 



 

 

(i)          a Eurodollar Loan may not be converted at a time other than the
last day of the Interest Period applicable hereto;

(ii)          any portion of a Loan maturing or required to repaid in less than
one month may not be converted into or continued as a Eurodollar Loan;

(iii)          no Eurodollar Loan may be continued as such and no Base Rate Loan
may be converted to a Eurodollar Loan when any Event of Default has occurred and
is continuing and the Administrative Agent or the Majority Lenders have
determined that such a continuation is not appropriate;

(iv)         any portion of a Eurodollar Loan that cannot be converted into or
continued as a Eurodollar Loan by reason of subsections (ii) and (iii) above
automatically shall be converted at the end of the Interest Period in effect for
such Loan to a Base Rate Loan; and

(v)          on the last day of any Interest Period for Eurodollar Loans, if the
Company has failed to give Notice of Conversion or Notice of Continuation as
described in this Section 2.07(c) or if such conversion or continuation is not
permitted pursuant to subsection (iv) above, such Loans shall be converted to
Base Rate Loans on the last day of such then expiring Interest Period.

The Company must deliver a Notice of Continuation as shown in Exhibit B-1 to
effect a continuation of any Eurodollar Loan and a Notice of Conversion as shown
in Exhibit B-2 to effect a conversion of a Loan from a Eurodollar Loan to a Base
Rate Loan and from a Base Rate Loan to a Eurodollar Loan.

Section 2.08. Prepayment. (a) In the event that (i) the Lessee exercises its
options to purchase the Project granted in Section 13 of the Lease or
Section 18.11 of the Agreement for Lease, (ii) a casualty or condemnation or
other Event of Loss has occurred that results in a required purchase of the
Project pursuant to Section 15(c) of the Lease, (iii) a casualty or condemnation
or other Event of Loss has occurred that results in a required purchase of the
Project pursuant to Section 15(b) of the Agreement for Lease, (iv) the
Collateral Agent, the Company, or the Lessee is entitled to receive payment of
the proceeds of insurance or payments on account of a casualty or a
condemnation, or other amounts realized in connection with an Event of Loss that
are not required to be expended to repair or restore the Project or to be turned
over to the Lessee following the completion of such restoration or repair
pursuant to the provisions of the Agreement for Lease or the Lease, as
applicable, (v) the Lessee becomes obligated to pay to the Company (or its
designee) the Loss Payment at any time prior to the Maturity Date or an amount
equal to the Acquisition Cost pursuant to Section 11.4 of the Agreement for
Lease, or (vi) either any of the proceeds of the Borrowing made to fund the
Completion

 



 

Amount have not been spent or irrevocably committed to be spent six (6) months
after the Effective Date or there is a drawing under the Retention Letter of
Credit (if any) contemplated by the EPC Contract ("Unused Proceeds"), the
Company shall prepay the Loans, in the case of a prepayment described in clauses
(i), (ii) and (iii), in their entirety, in the case of a prepayment described in
clause (iv), an amount equal to the lesser of (x) the proceeds realized upon any
such event and (y) the balance of the outstanding Loans and accrued and unpaid
interest thereon, in the case of a prepayment described in clause (v), an amount
equal to the Loss Payment or the Acquisition Cost, as the case may be, and, in
the case of a prepayment described in clause (vi), the amount of the Unused
Proceeds. The date of prepayment shall be, in the case of clauses (i) and (ii)
above, the date on which the purchase of the Project is to take place pursuant
to the Lease or the Agreement for Lease, as the case may be, in the case of
clause (iii) above, not later than the Termination Settlement Date, in the case
of clause (iv) above, upon receipt of such payment by the Company, in the case
of clause (v) above, if the Loss Payment is due, upon the occurrence of an Event
of Project Termination and if the Acquisition Cost is due, then pursuant to
Section 11.4 of the Agreement for Lease, on demand, and, in the case of
clause (vi) above, the fifth Business Day after the expiration of the six month
period referred to therein. The Company shall provide prompt written notice to
the Administrative Agent (which shall promptly notify the Lenders) of any event
that would result in a required prepayment hereunder, and upon delivery of such
notice the Company's obligation to prepay the Loans as herein provided shall
become irrevocable. All funds received in prepayment of the Loans shall be
applied in the priorities set forth in Section 16.4 of the Intercreditor and
Security Agreement.

(b)          The Company may, upon not less than four Business Days' irrevocable
prior notice to the Administrative Agent, prepay any Borrowing in whole or in
part at any time, provided that (i) any partial prepayment of a Borrowing must
be in a minimum amount of $1,000,000 or any greater amount which is an integral
multiple of $100,000, (ii) each prepayment must be accompanied by the payment of
accrued interest on the amount prepaid to the date of prepayment, (iii) each
prepayment shall be applied ratably to the Loans comprising such Borrowing and
(iv) each prepayment of a Borrowing comprised of Eurodollar Loans must be
accompanied by the payment of any additional amount owing under Section 3.05
hereof. In addition, the Company shall have the obligation to prepay Eurodollar
Loans as required in Article III hereof.

Section 2.09. Note Register. The Administrative Agent shall keep a register (the
"Note Register") in which provisions shall be made for the registration of Notes
and the registration of transfers of Notes made by a Lender. Notwithstanding the
foregoing, payments and prepayments of principal of Loans shall be applied first
to CP Rate Loans, then to Base Rate Loans and, finally, to Eurodollar Loans.

 

 



 

 

Section 2.10. Pro Rata Treatment. Except to the extent otherwise provided herein
or in the Intercreditor and Security Agreement, payment or prepayment of any
Loan and each reduction of the Aggregate Commitment Amount shall be allocated
pro rata among the Lenders, without priority of one over the other, in
accordance with their outstanding Balance.

Section 2.11. Extension of the Tranche A Maturity Date and Tranche B Maturity
Date.

(a)          The Company, at the direction of the Lessee, may request up to two
(2) extensions of the then current Maturity Date for additional periods of up to
sixty (60) months each. Such request shall be in writing and delivered to the
Administrative Agent, which shall promptly forward such request to the Lenders
and the Hannover Liquidity Purchasers. Such request must be made by the Company
not less than one hundred eighty (180) days, nor more than three hundred sixty
(360) days, prior to the current Maturity Date. Each Hannover Liquidity
Purchaser may grant or deny its consent to any such extension each in its sole
discretion by notifying the Company in writing (with a copy to the Lessee) and
may condition its consent on adjustment of the Interest Rate and receipt of such
financial information, appraisals or other documentation as may be reasonably
requested by the Lenders and the Hannover Liquidity Purchasers; provided,
however, that any Hannover Liquidity Purchaser that fails to respond to such
request within thirty (30) days after its receipt thereof shall be deemed to
have denied such request. Upon the Company’s receipt of the written consent of
each Hannover Liquidity Purchaser to any requested extension of the then current
Maturity Date, the Maturity Date shall automatically be extended to the date
requested by the Company.

(b)          In the event any Hannover Liquidity Purchaser fails to consent or
respond to any requested extension of the Tranche A Maturity Date or Tranche B
Maturity Date, the Company shall be entitled to replace a Hannover Liquidity
Purchaser or Purchasers in connection with an extension request hereunder as
provided in Section 11.01 hereof.

ARTICLE III

 

CHANGE IN CIRCUMSTANCES

Section 3.01. [RESERVED]

Section 3.02. Eurodollar Rate Lending Unlawful. Notwithstanding any other
provision herein, if the adoption of or any change in any Applicable Law or in
the interpretation or application thereof occurring after the Effective Date
shall make it

 



 

unlawful for a Lender (or a Hannover Liquidity Purchaser) to make or maintain
Eurodollar Loans (or, in the case of Hannover Liquidity Purchasers, of
purchasing Percentage Interests therein) as contemplated by this Agreement
(a) such Lender (or Hannover Liquidity Purchaser) shall promptly give written
notice of such circumstances to the Company and the Administrative Agent (which
notice shall be withdrawn whenever such circumstances no longer exist), (b) the
commitment of such Lender (or Hannover Liquidity Purchaser), hereunder to make
Eurodollar Loans (or, in the case of Hannover Liquidity Purchasers, of
purchasing Percentage Interests therein) shall forthwith be canceled and, until
such time as it shall no longer be unlawful for such Lender to make or maintain
Eurodollar Loans, such Lender (or Hannover Liquidity Purchaser) shall then have
a commitment only to make a Base Rate Loan when a Eurodollar Loan is requested
and (c) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall
be converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of Eurodollar Loans occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Company shall pay to such Lender (or Hannover Liquidity Purchaser)
such amounts, if any, as may be required pursuant to Section 3.05. In any such
case, interest and principal (if any) shall be payable contemporaneously with
the related Eurodollar Loans of the other applicable Lenders.

Section 3.03. Deposits Unavailable. If any of the Lenders (or Hannover Liquidity
Purchasers) shall have determined that, with respect to Eurodollar Loans,

(a)          Dollar deposits in the relevant amount and for the relevant
Interest Period are not available to such Lender or Hannover Liquidity Purchaser
in its relevant market; or

(b)          by reason of circumstances affecting such Lender’s or Hannover
Liquidity Purchaser's relevant market, adequate means do not exist for
ascertaining the interest rate, as the case may be, applicable to such Lender’s
Eurodollar Loans,

then, upon notice from such Lender (or Hannover Liquidity Purchaser) to the
Company, the Administrative Agent and the other Lenders (i) the obligations of
the affected Lenders or Hannover Liquidity Purchasers to make Eurodollar Loans
(or, in the case of Hannover Liquidity Purchasers, of purchasing Percentage
Interests therein) shall be suspended and (ii) each outstanding Loan shall begin
to bear interest at the Base Rate on the last day of the then current Interest
Period applicable thereto.

Section 3.04. Increased Costs, etc. (a) If the adoption of or any change in any
Applicable Law (including any Applicable Law regarding capital adequacy), any
accounting principles, or any change in the interpretation, application, or
administration

 



 

of any of the foregoing, by any central bank or other Governmental Authority
charged with the adoption, change, interpretation, application or administration
thereof applicable to any Lender (or Hannover Liquidity Purchaser), or
compliance by any Lender (or Hannover Liquidity Purchaser) with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Effective Date
(or, if later, the date on which such Lender becomes a Lender, or on which such
Hannover Liquidity Purchaser becomes a Hannover Liquidity Purchaser):

(i)          shall subject such Lender to any Tax of any kind whatsoever with
respect to any Eurodollar Loans made by it or its obligation to make Eurodollar
Loans, or shall subject such Hannover Liquidity Purchaser to any Tax of any kind
whatsoever with respect to any Eurodollar Loans made by the Tranche A Lender, or
the Tranche B Lender, as the case may be, or its obligation to purchase
Percentage Interests in Eurodollar Loans, or change the basis of taxation of
payments to such Lender or Hannover Liquidity Purchaser in respect thereof
(except for changes in Taxes imposed upon the net income and franchise Taxes
(imposed in lieu of such net income tax), of such Lender or Hannover Liquidity
Purchaser or its applicable lending office, branch, or any affiliate thereof);
or

(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, assessment, insurance charge, or similar requirement
against assets held by, deposits or other liabilities in or for the account of,
Loans or other extensions of credit by, or any other acquisition of funds by,
any office of such Lender or Hannover Liquidity Purchaser which is not otherwise
included in the determination of the Adjusted Eurodollar Rate hereunder; or

(iii)          shall impose on such Lender or Hannover Liquidity Purchaser any
other condition (excluding any Tax of any kind) whatsoever in connection with
the Operative Documents;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining Eurodollar Loans (or, in the case of Hannover Liquidity
Purchasers, of purchasing Percentage Interests therein), or to reduce any amount
receivable hereunder in respect thereof, to reduce such Lender or Hannover
Liquidity Purchaser's rate of return on capital as a consequence of its
obligations relating hereto, or to require any payment calculated by reference
to the amount of loans or interests held or interest received by such Lender or
Hannover Liquidity Purchaser, as the case may be, then, in any such case, upon
notice to the Company from such Lender or Hannover Liquidity Purchaser, the
Company shall pay to such Lender or Hannover Liquidity Purchaser on an After Tax
Basis, any additional amounts necessary to compensate such Lender or Hannover
Liquidity Purchaser for such increased cost or reduced amount receivable. For
the

 



 

avoidance of doubt, if any change in accounting standards, or the issuance of
any pronouncement, release or interpretation, causes or requires the
consolidation of all or a portion of the assets and liabilities of Hannover with
the assets and liabilities of the Collateral Agent, the Administrative Agent,
any Administrative Agent-Related Persons, the Liquidity Agent, any Lender or any
Hannover Liquidity Purchaser, such event shall constitute a circumstance on
which the affected Lender or Hannover Liquidity Purchaser may base a claim for
reimbursement under this Section 3.04. All payments required by this
Section 3.04 shall be made by the Company within 10 Business Days after demand
by the affected Lender or Hannover Liquidity Purchaser. Notwithstanding anything
to the contrary contained herein, the Company shall not be obligated to
compensate any Lender or Hannover Liquidity Purchaser for any amounts pursuant
to this Section 3.04 attributable to a period of time more than 180 days prior
to the giving of notice by such Lender or Hannover Liquidity Purchaser of its
intention to seek compensation under this Section 3.04. If any Lender or
Hannover Liquidity Purchaser becomes entitled to claim any additional amounts
pursuant to this subsection, it shall provide prompt notice thereof to the
Company, certifying (x) that one of the events described in this clause (a) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender or Hannover Liquidity Purchaser and a
reasonably detailed explanation of the calculation thereof. Such a certificate
as to any additional amounts payable pursuant to this clause submitted by any
Lender or Hannover Liquidity Purchaser to the Company shall be conclusive in the
absence of manifest error. In determining any such amount, such Lender or
Hannover Liquidity Purchaser may use any method of averaging and attribution
that it (in its sole and absolute discretion) shall deem applicable.

(b)          Each Lender or Hannover Liquidity Purchaser shall use its
reasonable efforts to reduce or eliminate any claim for compensation pursuant to
this Section 3.04, including, without limitation, a change within the United
States in the office of such Lender or Hannover Liquidity Purchaser at which its
obligations related to this Credit Agreement are maintained if such change will
avoid the need for, or reduce the amount of, such compensation and will not, in
the reasonable judgment of such Lender or Hannover Liquidity Purchaser, be
otherwise disadvantageous to it.

Section 3.05. Funding Losses. The Company agrees to indemnify each Lender (and
Hannover Liquidity Purchaser) and to hold each Lender (and Hannover Liquidity
Purchaser) harmless on an After Tax Basis, from any loss or expense which such
Lender (and Hannover Liquidity Purchaser) may sustain or incur (other than
through such Person’s own gross negligence or willful misconduct) as a
consequence of (a) default by the Company in making a borrowing of, conversion
into or continuation of Loans which are Eurodollar Loans or CP Rate Loans after
a Notice of Borrowing, Continuation or Conversion has been delivered in
accordance with the provisions of this

 



 

Agreement, (b) default by the Company in making any prepayment of a Loan which
is a Eurodollar Loan or a CP Rate Loan required in accordance with the
provisions of this Agreement, (c) the making of a prepayment of Loans which are
Eurodollar Loans or CP Rate Loans on a day which is not the last day of an
Interest Period with respect thereto or (d) the conversion of a CP Rate Loan or
a Eurodollar Loan into a Loan of a different type other than on the last day of
an Interest Period. Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loan which is a Eurodollar Loan or a CP Rate Loan provided for
herein (excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender or Hannover
Liquidity Purchaser) which would have accrued to such Lender or Hannover
Liquidity Purchaser on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.

Section 3.06. Capital Adequacy. (a) If the adoption of any Applicable Law, rule
or regulation regarding capital adequacy, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or Hannover Liquidity
Purchaser with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, in each case made subsequent to the Effective Date (or, if later, the
date on which such Lender becomes a Lender or such Hannover Liquidity Purchaser
becomes a Hannover Liquidity Purchaser) has or will have the effect of reducing
the rate of return on either Lender’s or Hannover Liquidity Purchaser's or their
respective parent company’s capital by an amount such Lender or Hannover
Liquidity Purchaser deems to be material, as a consequence of its commitments or
obligations hereunder to a level below that which such Lender or Hannover
Liquidity Purchaser or their respective parent company could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or Hannover Liquidity Purchaser's or their
respective parent company’s policies with respect to capital adequacy), then,
upon notice from such Lender or Hannover Liquidity Purchaser, the Company shall
pay to such Lender or Hannover Liquidity Purchaser such additional amount or
amounts as will compensate such Lender and its parent company or Hannover
Liquidity Purchaser and its parent company for such reduction (it being
understood that such parent company shall not be reimbursed to the extent its
Subsidiary Lender or Subsidiary Hannover Liquidity Purchaser is reimbursed by
the Company in connection with the same or a similar law, rule, regulation,
change,

 



 

request or directive applicable to such Lender or Hannover Liquidity Purchaser).
All payments required by this Section 3.06 shall be made by the Company within
10 Business Days after demand by the affected Lender or Hannover Liquidity
Purchaser. Notwithstanding anything to the contrary contained herein, the
Company shall not be obligated to compensate any Lender or Hannover Liquidity
Purchaser for any amounts pursuant to this Section 3.06 attributable to a period
of time more than 180 days prior to the giving of notice by such Lender or
Hannover Liquidity Purchaser of its intention to seek compensation under this
Section 3.06. If any Lender or Hannover Liquidity Purchaser becomes entitled to
claim any additional amounts pursuant to this clause, it shall provide prompt
notice thereof to the Company certifying (x) that one of the events described in
this clause (a) has occurred and describing in reasonable detail the nature of
such event, (y) as to the increased cost or reduced amount resulting from such
event and (z) as to the additional amount demanded by such Lender or Hannover
Liquidity Purchaser and a reasonably detailed explanation of the calculation
thereof (including the method by which such Lender or Hannover Liquidity
Purchaser allocated such amounts to the Company). Such a certificate as to any
additional amounts payable pursuant to this clause submitted by such Lender or
Hannover Liquidity Purchaser to the Company shall be conclusive in the absence
of manifest error; provided, however, that the method by which such Lender or
Hannover Liquidity Purchaser allocated such amount to the Company must have been
applied in good faith and must have been a method generally used by such Lender
or Hannover Liquidity Purchaser for such purpose.

(b)          Each Lender or Hannover Liquidity Purchaser shall use its
commercially reasonable efforts to reduce or eliminate any claim for
compensation pursuant to this Section 3.06, including, without limitation, a
change in the office of such Lender or Hannover Liquidity Purchaser at which its
obligations related to the Operative Documents are maintained if such change
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender or Hannover Liquidity Purchaser,
be otherwise disadvantageous to it.

Section 3.07. Survival. The agreements and obligations of the Company in this
Article III shall survive the termination of this Agreement or any other
Operative Document and the payment of the Loans and of all other Obligations and
amounts payable hereunder and under the other Operative Documents.

 

 



 

 

ARTICLE IV

 

FEES; PAYMENTS;

REDUCTION OF COMMITMENTS

Section 4.01. Fees.

(a)          Fee Agreement. The Company, or the Lessee on behalf of the Company,
shall pay to the Administrative Agent for its account the fees set forth in the
fee letter between the Lessee and the Administrative Agent dated April 19, 2006
("Fee Agreement").

Section 4.02. Manner of Payments. Each payment to be made by the Company under
this Agreement or the Fee Agreement shall be made by transferring the amount
thereof in Dollars to the Administrative Agent not later than 12:00 p.m.
(New York City time) on the date on which such payment shall become due. Each
such payment shall be made without any setoff, deduction, counterclaim or
withholding of any kind. The Administrative Agent shall have the right to
determine the order in which amounts paid by the Company to the Administrative
Agent are applied to the amounts then due and payable to the Lenders hereunder,
regardless of any application designated by the Company. Any payment received
after 12:00 p.m. (New York City time) on any Business Day shall be deemed to
have been received on the next following Business Day. Each payment received by
the Administrative Agent for the account of the Lenders or any of them shall be
promptly distributed in like funds as received by the Administrative Agent to
the Lenders entitled to share in such payment ratably in accordance with their
entitlement thereto.

Section 4.03. Extension of Payments. If any payment under this Agreement shall
become due on a day which is not a Business Day, except as otherwise provided
with respect to Eurodollar Loans, the due date thereof shall be extended to the
next following day which is a Business Day, and such extension shall be taken
into account in computing the amount of any interest or fees then due and
payable hereunder.

Section 4.04. Computation of Interest and Fees. All interest and fees payable
under this Agreement shall be calculated on the basis of a 360-day year for the
actual number of days elapsed at all times that the Interest Rate is determined
by reference to the Adjusted Eurodollar Rate or CP Rate and, at all other times,
on the basis of a 365- (or 366-, as the case may be) day year for the actual
number of days elapsed. Any change in the Interest Rate resulting from a change
in the Base Rate, the Adjusted Eurodollar Rate or the CP Rate shall become
effective as of the opening of business on the day on which such change becomes
effective and the Administrative Agent shall give

 



 

the Company and the Lessee prompt notice of any such change. Each determination
of the Interest Rate by the Administrative Agent pursuant to any provision of
this Agreement or any other Operative Document shall be binding on the Obligors
and the Lenders in the absence of manifest error.

Section 4.05. Collateral Account. (a) The Company shall maintain with the
Collateral Agent a special purpose demand deposit account (the "Collateral
Account") into which there shall be deposited all amounts payable by the Lessee
to the Company (other than Excepted Payments) under the Lease and the Agreement
for Lease. For this purpose, the Company shall direct the Lessee to pay all
amounts payable to the Company (other than Excepted Payments) under the Lease
and the Agreement for Lease, and shall direct the Guarantor to pay all amounts
payable to the Company under the Guaranty directly to the Collateral Account.
The Company shall also deposit in the Collateral Account all other amounts paid
to it from any source whatsoever (other than Excepted Payments), including,
without limitation, all amounts paid to it in connection with any sale,
condemnation or other disposition of any Asset or in connection with any
contribution to capital. The Collateral Agent shall invest funds on deposit in
the Collateral Account in Permitted Investments in accordance with the requests
of the Company or its designee; provided that in instructing the Collateral
Agent to make Permitted Investments, the Company or its designee shall select
the maturities of its investments such that no investment shall cause the funds
available for application in accordance with clause (b) below to be insufficient
to pay any amounts specified therein as and when such amounts become due and
payable; and provided, further, that the Collateral Agent will make such
Permitted Investments only if the investment certificates, instruments and other
documents evidencing the Permitted Investments are held in the Collateral
Account or any subaccount maintained therein.

(b)          The Company agrees that the Collateral Account shall at all times
be under the sole dominion and control of the Collateral Agent. The Collateral
Agent and the Lenders agree that the Collateral Agent will instruct the
Administrative Agent to release funds from the Collateral Account, for
application in accordance with the Intercreditor and Security Agreement (as and
when requested by the Company in the case of clauses (iii), (iv), (vi), (vii)
and (x) below). Subject to the terms of the Intercreditor and Security
Agreement, such purposes shall be limited to the following: (i) the payment of
interest on the outstanding Loans, (ii) the payment of any other amounts owing
to the Administrative Agent, the Collateral Agent, the Liquidity Agent, the
Hannover Liquidity Purchasers, or the Lenders under this Agreement or the
Operative Documents, (iii) the payment of any fees or other amounts which the
Company is obligated to pay to ML Leasing, under the Management Agreement,
accounting firms or law firms in connection with the transactions contemplated
hereby, in each case as billed to the Company by an invoice, (iv) the making of
Permitted Investments, (v) the payment of costs incurred for, and in connection
with, the purchase and/or construction of assets as

 



 

permitted by Section 8.11 hereof, provided that such costs constitute part of
the Acquisition Cost (as defined in the Agreement for Lease) of such assets or
constitute costs and expenses of the Company reimbursable by the Lessee pursuant
to the Agreement for Lease and such funds were deposited in the Collateral
Account specifically for such purpose, (vi) the payment of such other expenses
and obligations of the Company incurred in the ordinary course of its business
as the Majority Lenders may approve, such approval not to be unreasonably
withheld, provided that such expenses or obligations constitute "Additional
Rent" within the meaning of the Lease, (vii) the payment of any amounts owing by
the Company to the Lessee under the Agreement for Lease or the Lease, (viii) in
the case of insurance proceeds deposited in the Collateral Account, as permitted
by Section 4.05(c) hereof and (ix) the payment of Distributions as permitted by
Section 8.14 hereof.

(c)          The proceeds of all insurance on Assets payable to the Collateral
Agent shall be deposited in a special purpose account of the Company at the
Collateral Agent (which account may, at the option of the Collateral Agent, be
the Collateral Account or a subaccount thereof) and shall be applied as provided
in the Lease or the Agreement for Lease. Pending application pursuant to the
Lease or the Agreement for Lease, such proceeds may be invested in Permitted
Investments in accordance with the instructions of the Company, provided that
any investment certificates, instruments or other documents evidencing such
Permitted Investments are held in such special purpose account.

(d)          If an Event of Default has occurred and is continuing, then until
all Obligations are paid in full the Collateral Agent may apply funds in the
Collateral Account solely to the "Secured Obligations" (as defined in the
Intercreditor and Security Agreement).

Section 4.06. Nonreceipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Company prior
to the date on which such Lender or the Company is scheduled to make payment to
the Administrative Agent of (in the case of a Lender) the proceeds of a Loan to
be made by it hereunder or (in the case of the Company) a payment to the
Administrative Agent for the account of one or more of the Lenders hereunder
(such payment being herein called the "Required Payment"), which notice shall be
effective upon receipt, that it does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date and, if such Lender or the Company (as the case may be) has not in
fact made the Required Payment to the Administrative Agent, the recipient(s) of
such payment shall, on demand, repay to the Administrative Agent the amount so
made available. In addition, the party that failed to make the Required

 



 

Payment shall, on demand, pay interest to the Administrative Agent for its own
account in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount (i) at the Federal Funds Effective
Rate in respect of the first three days of such period and (ii) for each day
thereafter at the Federal Funds Effective Rate plus 1% per annum. The obligation
to pay interest to the Administrative Agent as provided in the immediately
preceding sentence shall, in the case of the Company, be in addition to any
obligation to pay default interest in respect of the Required Payment as
provided in Section 9.04 hereof.

Section 4.07. [Intentionally Omitted]

Section 4.08. Special Provisions Regarding Purchase Termination Date under the
Hannover LAPA. Hannover agrees to provide to the Lessee and the Company written
notice of the scheduled Purchase Termination Date under the Hannover LAPA on a
day not earlier than one hundred twenty (120) days prior to such date and not
later than ninety (90) days prior to such date. Hannover agrees that it shall,
promptly upon the request of the Company (which request Hannover shall promptly
forward to each of the Hannover Liquidity Purchasers and the Liquidity Agent),
which request shall be made on a day not later than sixty (60) days prior to the
Purchase Termination Date, request that the period during which funds are
available to the Hannover Liquidity Purchasers under the Hannover LAPA be
extended from time to time for an additional period as specified in such notice.
Hannover agrees that it shall give written notice to the Lessee and the Company
of whether such request shall have been granted or denied by the Hannover
Liquidity Purchasers under the applicable Hannover LAPA not later than thirty
(30) days prior to such Purchase Termination Date.

 

ARTICLE V

 

CONDITIONS PRECEDENT

Section 5.01. Conditions Precedent to Effectiveness of Section 2.01 (a) and (b).
Section 2.01 (a) and (b) of this Agreement shall become effective on and as of
the first date (the "Effective Date") on which the following conditions have
been satisfied to the satisfaction of the Administrative Agent:

(a)          Operative Documents. Each of the Operative Documents shall be in
full force and effect, and the Administrative Agent shall have received the
Amended

 



 

 

and Restated Guaranty duly executed and delivered by the Guarantor and in form
and substance satisfactory to it;

(b)          Good Standing Certificate. The Administrative Agent shall have
received a certificate from the Secretary of State of Delaware certifying that
the Company is in good standing in such state;

(c)          Company Certificates. The Administrative Agent shall have received
a certificate from the General Partner certifying that attached thereto are true
and complete copies of the Limited Partnership Agreement and the Company's
Certificate of Limited Partnership filed with the Secretary of State of the
State of Delaware;

(d)          Lessee Certificates. The Administrative Agent shall have received
(i) certificate from the Secretary of State of Wyoming dated as of a date not
more than ten days prior to the Effective Date certifying that the Lessee is in
good standing in such State; (ii) a certificate from the Secretary or an
Assistant Secretary of Lessee certifying (A) as to the incumbency and signature
of each officer of the Lessee authorized to execute and deliver this Agreement
any other related documents to which the Lessee is a party and any certificate
to be furnished pursuant thereto, (B) that attached thereto are true and
complete copies of the charter and by-laws of the Lessee as in effect on such
date and (C) that attached thereto is a true and complete copy of the
resolutions of the Lessee authorizing the execution, delivery and performance of
this Agreement any other related documents to which the Lessee is a party and
the transactions contemplated thereby, together with a certification by another
officer of the Lessee as to the incumbency and signature of such Secretary,
Assistant Secretary or designated representative, as the case may be; and
(iii) a certificate from an appropriate officer of the Lessee certifying that,
to the best knowledge of such officer, the representations and warranties
contained in Section 2 of the Lease are accurate and complete in all material
respects and that no "Event of Default" or "Potential Default" (as defined in
the Lease) has occurred and is continuing under the Lease;

(e)          Guarantor Certificates. The Administrative Agent shall have
received (i) A certificate from the Secretary of State of South Dakota
certifying that the Guarantor is in good standing in such state; (ii) a
certificate from the Secretary or an Assistant Secretary of the Guarantor
certifying (A) as to the incumbency and signature of the officer of the
Guarantor authorized to execute and deliver the Guaranty and any other related
documents to which the Guarantor is a party and any certificate to be furnished
pursuant thereto, and (B) that attached thereto are true and complete copies of
the certificate of incorporation and by-laws of the Guarantor together with a
certification by another officer of the Guarantor as to the incumbency and
signature of such Secretary or Assistant Secretary, and (iii) a certificate from
an appropriate officer of the Guarantor

 



 

certifying that, to the best knowledge of such officer, the representations and
warranties contained in Section 4 of the Guaranty are accurate and complete in
all material respects;

 

(f)

[Intentionally Omitted]

(g)          Filings. The Administrative Agent shall have received evidence that
upon recordation of all applicable Security Documents, (i) all filings necessary
to perfect the Collateral Agent's security interest in the Collateral in
existence on the date hereof have been made and (ii) the Liens perfected by such
filings has priority over any other Liens except for Permitted Liens;

(h)          Atlantic LAPA. The Administrative Agent shall have received
evidence that the Atlantic LAPA has been terminated;

(i)           Fees. The Lessee and the Company shall have paid to the
appropriate parties entitled thereto all fees and expenses agreed to be paid on
or before the closing;

(j)           Representations True. The representations and warranties made
under Article VI hereof shall be accurate and complete in all material respects
with the same force and effect as though made on and as of such date, except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be
accurate and complete in all material respects as of such earlier date;

(k)          No Event of Default. No Event of Default shall have occurred and be
continuing, or would result from the making of such Loan;

(l)           No Potential Payment Default. No Potential Payment Default shall
have occurred and be continuing; and

(m)         Additional Documents. The Administrative Agent shall have received
such other documents, certificates, financial or other information, or opinions
as the Administrative Agent or any Lender reasonably may request.

 

 



 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants to the Administrative Agent and each
Lender that:

Section 6.01. Status. The General Partner is a Delaware corporation, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with full corporate power and authority to
carry on its business as presently conducted and to enter into and perform its
obligations, under the Limited Partnership Agreement and under each Operative
Document to which the Company is or will be a party. The Company (a) is a duly
organized and validly existing limited partnership in good standing under the
laws of the State of Delaware and (b) has all requisite power and authority to
own its properties and conduct its business as presently conducted and to
execute and deliver, and to perform its obligations under, this Agreement, the
Limited Partnership Agreement and the Operative Documents to which it is a
party.

Section 6.02. Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the Operative Documents to which the Company
is a party will not (a) violate any existing Applicable Law, rule or regulation
or any provision of the General Partner's Certificate of Incorporation or the
Company's Certificate of Limited Partnership, (b) conflict with, result in a
breach of, or constitute a default under, any terms or provisions of any
indenture, mortgage or other agreement or instrument to which the Company is a
party or by which it or any of its Assets is bound, or any license, judgment,
order or decree of any government, governmental body or court having
jurisdiction over the Company or any of its activities or properties or
(c) result in, or require the creation or imposition of, any Lien upon or with
respect to any properties now or hereafter owned by the Company, except as may
be contemplated hereby or thereby.

Section 6.03. Financial Statements. The audited financial statements of the
Company furnished to the Lenders on or before the date hereof fairly present the
financial position of the Company as of the date thereof. Since the date of such
financial statements there has been no material adverse change in the financial
condition or business of the Company and no change which would materially impair
the ability of the Company to perform its obligations hereunder or under the
Operative Documents to which it is a party.

Section 6.04. Litigation. There are no suits, actions or proceedings pending or,
to the knowledge of the Company, threatened against or affecting the

 



 

Company, which, individually or in the aggregate, could have a material adverse
effect on the ability of the Company to perform its obligations hereunder or
under any Operative Document to which it is or will be a party. There is no
action, suit, proceeding or investigation at law or in equity by or before any
Governmental Authority now pending or, to the best knowledge of the Company,
threatened against or affecting the Company or any Assets or rights of the
Company which, if adversely determined, could reasonably be expected to have a
material adverse impact on the financial condition or business of the Company or
the rights or remedies of the Collateral Agent or the Lenders hereunder or under
the Operative Documents, or materially impair the ability of the Company to
perform its obligations hereunder or under the Operative Documents to which it
is a party, and there is no action, suit, proceeding or investigation at law or
in equity by or before any Governmental Authority now pending or, to the best
knowledge of the Company after due inquiry, threatened which questions or could
question the validity of this Agreement or any of the other Operative Documents
to which the Company is a party.

Section 6.05. Title to Properties; Lien. The Company is the sole owner of and
has good title to that portion of the Project located on (i) the Fee Premises
and (ii) the Easement Premises free and clear of any Liens, except for Permitted
Liens.

Section 6.06. Taxes. The Company has filed all tax returns required to be filed
by it. The Company has paid all taxes and other governmental charges due
pursuant to such returns or pursuant to any assessment received by the Company,
except to the extent any such tax or governmental charge is (i) subject to
Permitted Contests or (ii) being contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Company in
respect of any taxes or other governmental charges are adequate in the aggregate
to provide for the liabilities in respect thereof.

Section 6.07. Pension Plans. The Company has not established, and does not
maintain, contribute or have liability with respect to, any employee benefit
plan that is covered by Title IV of the Employee Retirement Income Security Act
of 1974, as amended.

Section 6.08. Investment Company Act. The Company is not an "Investment
Company", as defined in the Investment Company Act of 1940, as amended.

Section 6.09. Binding Agreement. Each of this Agreement and the other Operative
Documents to which the Company is a party have been duly authorized by all
necessary action by the Company and duly executed and delivered by the Company.
Each of this Agreement and the other Operative Documents to which the Company is
a party constitutes a legal, valid and binding obligation of the Company,
enforceable according to its terms, subject, as to enforceability, to applicable
bankruptcy, insolvency

 



 

and similar laws affecting creditors' rights generally and to general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

Section 6.10. Authorizations. All authorizations, consents, permits,
Governmental Actions, approvals, registrations, filings, exemptions and licenses
with or from any Governmental Authority which are necessary for the execution
and delivery of this Agreement or any Operative Document to which the Company is
a party, or for the performance by the Company of its obligations hereunder or
thereunder have been effected and obtained and, so long as may be required for
the Company to comply with this Agreement or any Operative Document to which the
Company is a party, will remain in full force and effect.

Section 6.11. Indebtedness; Other Agreements. Prior to the date hereof, the
Company has not created, assumed or incurred any Indebtedness other than the
Indebtedness incurred under the Interim Agency Agreement (which has been
terminated as of the Documentation Date) or incurred hereunder or permitted
hereby and by the Operative Documents. The Company has not entered into any
agreement other than (i) the Interim Agency Agreement (which has been terminated
as of the Documentation Date) and the Operative Documents to which it is a party
and (ii) agreements incidental to the acquisition and construction of the
Project pursuant to and in accordance with the Lease and the Agreement for Lease
which do not involve the creation, assumption or incurrence by the Company of
any Indebtedness.

Section 6.12. Collateral. (a) The Intercreditor and Security Agreement creates a
valid and continuing security interest in the Collateral (as defined in the
applicable UCC) now existing and described therein, securing the payment of the
Obligations. All action necessary to perfect such security interest has been
taken and such security interest has priority over any other Lien on such
Collateral, except for Permitted Liens.

 

(b)

[RESERVED]

(c)          The Lessor Mortgage creates a valid Lien on the Company's interest
in the "Land" (as defined therein) and all rent and other amounts payable under
the Lease and the Agreement for Lease, in each case securing the payment of the
Obligations, the filing of all appropriate Lessor Financing Statements in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in the Collateral have been completed,
and such Lien has priority over any other Lien on such Collateral, except for
Permitted Liens.

(d)          Other than the security interest granted to the Collateral Agent
pursuant to the Existing Credit Agreement, this Agreement and the Security
Documents,

 



 

the Company has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Collateral. The Company has not authorized the
filing of and is not aware of any financing statements against the Company that
include a description of the Collateral other than any financing statement
relating to the security interest granted to the Collateral Agent hereunder or
that has been terminated.

(e)          The Collateral Assignment of the Lessee Mortgage creates a valid
Lien on the Lessee Mortgage described therein securing the payment of the
Obligations, all action necessary to perfect such Lien has been taken and such
Lien will have priority over any other Lien on such Lessee Mortgage, except for
Permitted Liens.

Section 6.13. Location of Company. On the date hereof, the Company's mailing
address (as that term is defined in § 9-516(b)(5) of the Uniform Commercial Code
of the State of New York) is at c/o ML Leasing Equipment Corp., Four World
Financial Center, New York, NY 10080, and the Company's location is at c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, City of
Wilmington, County of New Castle, Delaware, 19801.

Section 6.14. Regulation T, U or X. The Company will not use the proceeds of any
Loan in such a manner as to result in a violation of Regulation T, U and X of
the Board of Governors of the Federal Reserve System.

Section 6.15. Compliance with Laws. The Company is in compliance with the
requirements of all Applicable Laws of any Governmental Authority (including,
without limitation, all Environmental Requirements and all applicable laws,
rules, regulations and orders relating to environmental protection, the use and
disposal of hazardous substances and building and land use), except those
(i) the non-compliance with which would not, either singly or in the aggregate,
(A) materially adversely affect any Assets, the financial condition or business
of the Company or the rights or remedies of the Lenders hereunder or under the
Operative Documents, or (B) impair the ability of the Company to perform its
obligations hereunder or under the Operative Documents to which it is a party,
or (ii) the compliance with which (A) the Company is contesting in good faith by
appropriate proceedings, or (B) is the responsibility of the Lessee under the
Agreement for Lease or the Lease.

Section 6.16. Use of Proceeds. No part of the proceeds of any Borrowing
requested hereunder will be used to pay, in whole or in part, any Distribution,
except as contemplated by the proviso to the last sentence of Section 8.14
hereof.

Section 6.17. Survival. The foregoing representations and warranties of the
Company in this Article VI shall survive the execution and delivery of this

 



 

Agreement, the consummation of the transactions contemplated hereby and the
Effective Date.

ARTICLE VII

 

AFFIRMATIVE COVENANTS

The Company hereby covenants and agrees that until the Obligations have been
paid and performed in full and this Agreement shall have terminated:

Section 7.01. Payment of Taxes. The Company will pay and discharge all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or properties, prior to the date on which penalties attach thereto,
except to the extent that (i) any such tax, assessment, charge or levy is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established by the Company or (ii) such tax, assessment,
charge or levy is required to be paid or discharged by the Lessee under the
Agreement for Lease or the Lease, in which case the Company will use its best
efforts to cause the Lessee to comply with the Agreement for Lease and the
Lease.

Section 7.02. Keeping of Books and Records, Inspection. The Company will
maintain a system of accounting used for federal income tax purposes. Upon
reasonable notice from the Administrative Agent or any Lender, the Company will
permit the Administrative Agent or such Lender or their representatives to have
access to and examine and inspect the books and records and properties of the
Company and confer with the officers of the Company, the General Partner and its
agents, employees and accountants at any reasonable time and from time to time.

Section 7.03. Notice of Certain Events. The Company will promptly upon obtaining
knowledge thereof and in any event not more than three Business Days after
obtaining knowledge thereof notify the Administrative Agent and the Lessee of
(a) the occurrence of any Event of Default of which it has knowledge, (b) the
occurrence of any Potential Default of which it has knowledge or (c) the
commencement of any litigation or governmental proceeding affecting the Company
or any of its Assets which, if adversely determined, could have a material
adverse effect on the financial condition or business of the Company or the
rights or remedies of the Collateral Agent or the Lenders hereunder or under the
Operative Documents, or which could impair the ability of the Company to perform
its obligations hereunder or under the Operative Documents to which it is a
party. The Administrative Agent will promptly forward a copy of each notice
received by it pursuant to this Section 7.03 to each Lender.

 

 



 

 

Section 7.04. Financial Statements and Other Information. The Company or the
Lessee, as applicable, will deliver to the Administrative Agent (with sufficient
copies for each Lender):

(a)          as soon as available and in any event within 120 days after the end
of each of its fiscal years, (i) an audited balance sheet of the Company at the
end of such year and audited statements of income and retained earnings and
statements of cash flows of the Company for such year, setting forth in each
(other than its first) fiscal year in comparative form the figures for the
previous year, and (ii) an audited balance sheet of the Lessee at the end of
such year and audited statements of income and retained earnings and statements
of cash flows of the Lessee for such year, setting forth in each (other than its
first) fiscal year in comparative form the figures for the previous year, in
each case with a report thereon satisfactory to the Majority Lenders by Deloitte
& Touche or other nationally recognized independent certified public
accountants;

(b)          simultaneously with the delivery of each set of financial
statements referred to in clause (a) of this Section 7.04, a certificate of the
Company stating whether there exists on the date of such certificate any Event
of Default or Potential Default, and if any Event of Default or Potential
Default exists, specifying the nature and period of existence thereof and the
action the Company is taking and proposes to take with respect thereto;

(c)          promptly upon receipt thereof by the Company, a copy of each
notice, document or written communication to the Company from, or given by the
Company to, the Lessee or the Guarantor pursuant to the requirements of the
Agreement for Lease, the Lease or the Guaranty, as the case may be; and

(d)          from time to time, such additional information regarding the
financial condition or business of the Company as the Administrative Agent or
any Lender may through the Administrative Agent reasonably request.

Section 7.05. Use of Proceeds. The Company will use the proceeds of the Loans
only for the purposes enumerated in Section 4.05(b) hereof.

Section 7.06. Compliance with Other Agreements. The Company will perform and
observe all of its agreements and covenants in the Agreement for Lease and the
Lease. The Company will enforce the Agreement for Lease, the Lease and the other
Operative Documents to which the Company is a party in accordance with their
respective terms and will, no later than three Business Days after any request
therefor by the Administrative Agent or the Majority Lenders (or earlier if
necessary to avoid a Potential Default or Event of Default hereunder), exercise
such rights, powers and remedies thereunder as the Administrative Agent or the
Majority Lenders may request.

 



 

In exercising any rights under the Agreement for Lease, the Lease, or the other
Operative Documents, the Company will not take any action not directed to be
taken in accordance with the preceding sentence that would adversely affect the
rights of the Administrative Agent-Related Persons, the Lenders or the Hannover
Liquidity Purchasers, provided that the Company may, without the consent of the
Administrative Agent or the Majority Lenders, seek indemnification from the
Lessee under Section 12 of the Agreement for Lease or Section 11 of the Lease.

Section 7.07. Preservation of Existence. The Company will preserve and maintain
its existence, rights, franchises and privileges, except such rights, franchises
and privileges which are not material to both (i) the performance of its
obligations under this Agreement and the Operative Documents to which it is a
party and (ii) the conduct of its business as presently or proposed to be
conducted.

Section 7.08. Compliance with Laws. The Company will comply with the
requirements of all Applicable Laws (including, without limitation, all
Environmental Requirements and all applicable laws, rules regulations, and
orders relating to building and land use), of any Governmental Authority,
non-compliance with which would, singly or in the aggregate, materially
adversely affect any Assets, the financial condition or business of the Company
or the rights or remedies of the Lenders hereunder or under the Operative
Documents, or which would impair the ability of the Company to perform its
obligations hereunder or under the Operative Documents to which it is a party,
unless (i) the same shall be contested by the Company in good faith and by
appropriate proceedings or (ii) compliance with such Applicable Laws (including,
without limitation, all Environmental Requirements and all applicable laws,
rules, regulations and orders relating to building and land use) is the
responsibility of the Lessee under the Lease or the Agreement for Lease, in
which case the Company will use its best efforts to cause the Lessee to comply
with the Lease and the Agreement for Lease.

Section 7.09. Use of Certain Lease Payment. The Company will, as promptly as
practicable, use all of (a) the proceeds of any sale of the Project
corresponding to Acquisition Cost, and (b) the proceeds-payable to the Company,
of any loss, destruction, taking or other circumstances referred to in
Sections 15(c) and 16(a) of the Lease corresponding to Adjusted Acquisition
Cost, for the repayment or prepayment of Loans. Pending the use of such amounts
for such purposes, the Company may make Permitted Investments with such amounts.

Section 7.10. Risk Management. The Company may enter into one or more Hedges
solely for the purpose of hedging its interest rate risk with respect to
Borrowings hereunder; provided that (a) if the aggregate notional amount of all
Hedges at any time exceeds the aggregate principal amount of all outstanding
Borrowings, then if and to the extent that any of such hedges consist of Swaps,
the Company will reduce the

 



 

notional amount of such Swaps by an amount equal to the lesser of (i) such
excess or (ii) the notional amount of all Swaps then in effect, and (b) the
terms and conditions of, and the counterparties party to, each Hedge entered
into by the Company will be in form and substance reasonably satisfactory to the
Administrative Agent.

Section 7.11. Lease Term. The Company will ensure that the Lease Term (as
defined in the Lease) of the Project subject to the Lease does not exceed the
economic useful life of such Project as reasonably determined by the Company at
the time such Project becomes subject to the Lease.

Section 7.12. Real Estate and Regulatory Documentation Date Deliveries. On or
before the Real Estate and Regulatory Documentation Date, the Company will
deliver the following to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent:

 

(a)          Easements. Any blanket easements contained in the Easement
Agreement (as defined in the Agreement for Lease) shall be specifically located,
and all easement agreements for the benefit of the Company as are necessary for
the construction and operation of the Project over lands adjacent to the
Premises, including, without limitation, easements for access to a public road,
gas lines, transmission lines, water service, sewer service, coal storage and
delivery of coal by conveyors (the "Required Easement Agreements"), together
with collateral assignments of such Required Easement Agreements in favor of the
Administrative Agent;

(b)          Subordination Agreements. Subordination and/or non-disturbance
agreements from any lienholders of the lands encumbered by the Required Easement
Agreements, in recordable form;

(c)          Survey. An American Land Title Association 1999 Class A Survey of
the Premises and the lands encumbered by the Required Easement Agreements,
certified to the Administrative Agent, the Lenders, the Company and the Title
Company;

(d)          Title Insurance. An endorsement to the Title Policy for the
Premises deleting any Survey exception, adding the lands encumbered by the
Required Easement Agreements and containing no additional exceptions not
acceptable to the Administrative Agent, subject only to Permitted Liens;

(e)          Amended Lessor Mortgage, Assignment of Leases and Rents and Lessor
Financing Statements. The Administrative Agent shall have received

 



 

amendments reasonably requested by the Administrative Agent, to the Lessor
Mortgage, the Assignment of Leases and Rents and the Lessor Financing Statements
reflecting the addition of the Required Easement Agreements;

(f)           Amended Lease, Agreement for Lease, Memorandum of Lease, Lessee
Mortgage and Lessee Financing Statements. The Administrative Agent shall have
received amendments reasonably requested by the Administrative Agent, to the
Lease, Agreement for Lease, Memorandum of Lease, Lessee Mortgage and Lessee
Financing Statements reflecting the addition of the Required Easement
Agreements;

(g)          Amended Project Contracts. All Project Contracts necessary for the
operation and maintenance of the Project, including, without limitation, an
agreement for interconnection service and a services and facilities agreement
with any neighboring power plants shall be available to the Project on
commercially reasonable terms and copies thereof shall have been delivered to
the Administrative Agent upon reasonable request; and

(h)          Approval of EWG Status. The Company shall have received approval
from the appropriate Governmental Authority of its application for EWG status
and evidence of such approval shall be delivered to the Administrative Agent, or
the Company shall represent and warrant that it has not received, nor is aware
or has any knowledge of, any objections to its application for EWG status as of
the Real Estate and Regulatory Documentation Date.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

The Company hereby covenants and agrees that without the prior written consent
of all of the Majority Lenders, until the Obligations have been paid and
performed in full and this Agreement shall have terminated:

Section 8.01. Change in Nature of Business. The Company will not (a) enter into
any business other than the business of (i) acquiring the Premises and
constructing the Project and leasing same to the Lessee pursuant to the
Agreement for Lease and the Lease and (ii) acquiring assets and leasing such
assets to lessees having an unsecured credit rating of A or better by Standard &
Poor's Ratings Group and A2 or better by Moody's Investor Services, Inc. on the
date of any such lease; provided such

 



 

lease is a triple net lease substantially in the form of the Lease, or
(b) become a party to any agreement other than this Agreement and the Operative
Documents to which it is a party, the other agreements referred to in
Section 6.11 hereof and any other agreements specifically contemplated by this
Agreement (including subsection 8.01(a)(ii) hereof) and the Operative Documents.

Section 8.02. Investments. The Company will not make any loans or investments or
purchase any securities with funds on deposit in the Collateral Account, except
direct obligations of the United States of America, or of any agency thereof, or
obligations guaranteed as to principal and interest by the United States of
America, or any agency thereof, in either case maturing not more than 90 days
from the date of acquisition thereof, and interest-bearing time deposits at the
Administrative Agent ("Permitted Investments") so long as the ability to make
payments under Section 4.05 is not impaired. All earnings on Permitted
Investments shall be credited to the Collateral Account upon receipt thereof by
the Administrative Agent.

Section 8.03. Liens. The Company will not create, incur, assume or permit to
exist any Lien upon the Project or any of the Collateral, other than the
following Permitted Liens: (a) Liens for taxes, assessments, charges or other
governmental levies not delinquent or which are being contested in good faith by
appropriate proceedings; (b) mechanics', worker's, materialmen's, operators',
carriers', or other like Liens arising in the ordinary and normal course of
business with respect to obligations which are not due or which are being
contested in good faith by appropriate proceedings; (c) Liens created by the
Security Documents; (d) Permitted Liens as defined in the Agreement for Lease or
the Lease and Liens, the existence of which does not constitute an Event of
Default (as such term is defined in the Agreement for Lease or the Lease); and
(e) Liens not created by the Company or the Lessee which are promptly contested
in good faith and by appropriate proceedings and which are discharged or bonded
to the satisfaction of the Company within 30 days after notice thereof to the
Company.

Section 8.04. Other Indebtedness. The Company will not create, assume, incur,
suffer to exist or otherwise become or remain liable in respect of any
Indebtedness other than the Loans and other Obligations.

Section 8.05. Consolidations, Mergers, etc. The Company will not merge with or
into, or consolidate with, any other Person.

Section 8.06. Sales of Assets. The Company will not sell, transfer, liquidate or
otherwise dispose of the Project or any of the Collateral except that (a) the
Project may be leased, transferred or otherwise disposed of as contemplated by
the Lease or the Agreement for Lease, provided the proceeds thereof are paid
directly to the

 



 

Collateral Account and (b) other assets permitted to be acquired and leased by
the Company pursuant to Sections 8.01(a)(ii) and 8.11(a) hereof may be leased,
transferred and disposed of in accordance with the terms of the lease and
related documents required to be entered into in connection therewith.

Section 8.07. Pension Plans. The Company will not establish or become party to
any employee benefit plan of the type referred to in Section 6.07 hereof.

Section 8.08. Location of Company. The Company will not maintain its principal
place of business and chief executive office at any place other than the place
specified in Section 6.13 hereof unless it shall have given the Administrative
Agent not less than 10 days' prior written notice of such change of location.

Section 8.09. Change of Manager. The Company will not permit anyone other than
ML Leasing or an Affiliate thereof to provide the services to be provided to the
Company under the Management Agreement.

Section 8.10. Amendments, etc. Except as provided in Section 11.03 hereof, the
Company (a) will not terminate, amend or modify any provisions of, or give any
consent, grant any waiver or extension or exercise any remedy under, any
Operative Documents or the Construction Documents, provided that the Company may
without the consent of the Lenders (but upon prompt notice to the Administrative
Agent) seek indemnification from the Lessee under the Lease and the Agreement
for Lease and permit modifications to the Construction Documents in accordance
with the terms of the Agreement for Lease and (b) will not terminate, amend or
modify any material provisions of the Limited Partnership Agreement, except to
provide for (i) the admission of additional limited partners to the Company,
(ii) the sale by the limited partners of the Company of their limited
partnership interests in the Company or (iii) administrative changes that could
not adversely affect the interests of any Lender, provided that the Company
shall provide prompt written notice to the Administrative Agent of any such
administrative change.

Section 8.11. Acquisition of Assets. (a) The Company will not acquire any Assets
other than (i) Assets to be acquired and constructed pursuant to the Agreement
for Lease and Construction Documents (as defined in the Agreement for Lease)
which are described on Schedule II hereto, (ii) with respect to Assets to be
acquired and leased as permitted by Section 8.01(a)(ii) hereof, real property
assets and items of personal property related thereto substantially similar to
the Permitted Assets and (iii) Permitted Investments.

(b)          The Company will not acquire any Asset subject to the Lease, or
finance or refinance the acquisition of any such Asset, unless the Lessee and
the

 



 

Company shall have executed a mortgage with respect to such Asset and a copy
thereof shall have been delivered to the Administrative Agent.

Section 8.12. Total Outstanding. The Company will not permit the sum of the
aggregate principal amount of all Outstanding Loans to exceed the sum of (x) 97%
of the aggregate Acquisition Cost (as defined in the Agreement for Lease) of all
Assets then subject to the Agreement for Lease and (y) the amount then on
deposit in the Collateral Account.

Section 8.13. Advances under the Agreement for Lease. The Company will not make
an Advance under the Agreement for Lease unless the conditions precedent to such
Advance have been satisfied or waived with the approval of the Administrative
Agent.

Section 8.14. Distributions. The Company will not make any distributions or
return of capital of any kind to any of the Partners or pay any fees to the
General Partner (each a "Distribution") if at the time or after giving effect to
the proposed Distribution, a Payment Default shall have occurred and is
continuing. Notwithstanding anything to the contrary contained herein or in any
Operative Documents, no return of any capital to the Partners shall be made at
any time unless the Notes, and all the amounts due the Lenders hereunder, have
been paid in full; provided, however, that in connection with the making of the
Final Advance under the Agreement for Lease, the Company may use the proceeds of
the Borrowing made in connection therewith to return capital to the Partners
such that after giving effect thereto the Capital Contributions of the Partners
shall be equal to 3.6% of the Acquisition Cost.

Section 8.15. Partners' Equity. The Company will not permit the aggregate funded
amount of the Partners' total commitments to be less than 3.0% of the Company's
total capitalization at any time, all as determined in accordance with generally
accepted accounting principles.

ARTICLE IX

 

EVENTS OF DEFAULT

Section 9.01. Events of Default. If any one or more of the following events (an
"Event of Default") shall occur and be continuing, the Administrative Agent, on
behalf of the Lenders, shall be entitled to exercise the remedies set forth in
Section 9.02 hereof:

 

 



 

 

(a)          Any representation or warranty made or deemed made by the Company
in this Agreement or the Operative Documents to which it is a party, or any
certificate, financial statement or other document delivered pursuant hereto or
thereto shall not be accurate and complete in any material respect on any date
as of which made or deemed made; or

(b)          Failure of the Company to pay (i) the principal of any Loan within
5 Business Days of the date when due, (ii) any interest or fee payable hereunder
or under the Fee Agreement within five (5) Business Days of the date when due or
(iii) any other amount payable hereunder or under any Operative Document to
which the Company is a party if the failure to pay such other amount continues
for ten (10) Business Days after receipt of notice thereof; or

(c)          Default in the performance or observance of any covenant or
obligation contained in Section 7.03 (other than 7.03(c)), 7.05, 7.06 (with
respect to the last sentence thereof only), 7.07, 7.08, 7.09, 7.11 or in
Article VIII hereof; or

(d)          Default in the performance or observance of any other covenant or
obligation of the Company pursuant to this Agreement or any other Operative
Document to which it is a party and the continuance of such default for 45 days
after written notice from the Administrative Agent; or

(e)          The Company shall default in the payment when due of any principal
of or premium (if any) or interest on any Indebtedness (other than Indebtedness
owing to the Lenders under this Agreement) and such default shall continue
beyond any applicable grace period, or shall fail to observe or perform any
terms of any instrument pursuant to which any such Indebtedness was created or
of any mortgage, indenture or other agreement relating thereto if the effect of
such failure is to cause or permit the acceleration of such Indebtedness and
such failure shall not have been waived pursuant thereto; or

(f)           The entry of a decree or order for relief in respect of the
Company by a court having jurisdiction in the premises, or the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) of the Company or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs in any involuntary case
under the Federal bankruptcy laws, as now or hereafter constituted, or any other
applicable Federal or state bankruptcy, insolvency or other similar law, or the
commencement against the Company of an involuntary case under the Federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
Federal or state bankruptcy, insolvency or other similar law, and the
continuance of any such case unstayed and in effect for a period of sixty (60)
consecutive days; or

 

 



 

 

(g)          The commencement by the Company of a voluntary case under the
Federal bankruptcy laws, as now or hereafter constituted, or any other
applicable Federal or state bankruptcy, insolvency or other similar law, or the
consent by it to the entry of an order for relief in an involuntary case under
any such law or the consent by it to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) of the Company or of any substantial part of its property, or
the making by it of a general assignment for the benefit of creditors, or the
failure of the Company generally to pay its debts as such debts become due or
the taking of any action in furtherance of any of the foregoing; or

 

(h)

A Lease Event of Default shall occur and be continuing; or

(i)           Any of the Collateral shall be attached for execution or become
subject to the order of any court or any other process for execution and
attachment and such attachment, order or process shall remain in effect and
undischarged for thirty (30) days; or

(j)           One or more judgments for the payment of money with respect to
which the Company is not indemnified or insured under the Lease or the Agreement
for Lease shall be rendered against the Company in an aggregate amount in excess
of $10,000 and the same shall remain undischarged for a period of forty five
(45) days during which execution of such judgment shall not be effectively
stayed; or

(k)          The Lease, the Guaranty, the Ground Lease, the Lessor Mortgage, the
Intercreditor and Security Agreement, the Lessee Mortgage, the Assignment of
Leases and Rents or the Collateral Assignment shall cease to be in full force
and effect; or

(l)           The representations contained in Section 6.12 hereof shall at any
time become untrue; or

(m)         The Collateral Account shall be attached for any reason or payments
therefrom shall be subject to a temporary, preliminary or permanent injunction
or restraining order (except to the limited extent permitted pursuant to clause
(f) of this Section 9.01); or

(n)          Any representation or warranty made or deemed made by the Guarantor
in the Guaranty, any Operative Document to which it is a party, or any
certificate or other document delivered pursuant thereto shall not be accurate
and complete in any material respect on any date as of which it is made or
deemed made; or

 

 



 

 

(o)          The Guarantor shall fail to perform or observe any agreement or
covenant contained in the Guaranty; or

(p)          An "early termination date" (as defined in any Swap) shall occur
under such Swap.

Section 9.02. Default Remedies. If any Event of Default shall occur and be
continuing, then and in every such event, and at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders shall, by written notice to the Company and each
Lender, take one or more of the following actions: (a) reduce the Commitments to
zero and (b) declare the Obligations to be forthwith due and payable, whereupon
the Obligations shall become forthwith due and payable both as to principal and
interest together with all other amounts payable by the Company under this
Agreement which may be due or accrued and unpaid, without presentment, demand,
protest or any other notice of any kind, all of which are expressly waived;
provided, however, that if any Event of Default set forth in paragraph (f) or
(g) of Section 9.01 hereof shall occur with respect to the Company, then without
any notice to the Company or any other act by the Administrative Agent or any
other Person (i) the Commitments shall be immediately reduced to zero, and
(ii) the Obligations shall become forthwith due and payable, all without
presentment, demand, protest or notice of any kind, all of which are expressly
waived. In the event the Obligations shall become due and payable, the
Administrative Agent and the Collateral Agent may enforce their rights
hereunder, under the Operative Documents and under any other instrument or
agreement delivered in connection herewith or therewith and take any other
action to which it is entitled hereunder, thereunder, or by law, whether for the
specific performance of any covenant or agreement contained in this Agreement,
in any such instrument or agreement or to enforce payment as provided herein,
therein, or by law.

Section 9.03. Setoff. (a) The Administrative Agent and each Lender is hereby
authorized at any time and from time to time, upon the occurrence and during the
continuance of any Event of Default, without prior notice to the Company, to the
fullest extent permitted by law, to set off and apply any and all balances,
credits, deposits (general or special time or demand, provisional or final),
accounts or monies at any time held and other indebtedness at any time owing by
the Administrative Agent or any Lender at any of its branches or affiliates to
or for the account of the Company against any and all of the amounts owing by
the Company under this Agreement or the Operative Documents to which it is a
party, whether or not the Administrative Agent or any Lender shall have made any
demand hereunder or thereunder. The rights of the Administrative Agent and each
Lender under this Section 9.03 are in addition to, and do not derogate from or
impair, other rights and remedies (including, without limitation, other rights
of setoff) which any of them may have.

 

 



 

 

(b)          Each Lender agrees that if it shall, by exercising any right of
setoff or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest due with respect to any Tranche A
Note or Tranche B Note held by it which is greater than the proportion received
by any other Lender in respect of the aggregate amount of its principal and
interest due with respect to any Tranche A Note or Tranche B Note, respectively,
held by such other Lender, the Lender receiving such proportionately greater
payment shall purchase participations in the Tranche A Notes or Tranche B Notes,
as the case may be, held by the other Lenders and such other adjustments shall
be made as may be required so that all such payments with respect to the
principal and interest with respect to the Notes held by the Lenders shall be
shared by the Lenders pro rata. The Company agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Note, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of setoff or counterclaims and other collection rights with
respect to such participation as fully as if such holder of a participation were
a direct creditor of the Company in the amount of such participation.

Section 9.04. Default Interest. Notwithstanding any other provision of this
Agreement to the contrary, if the Company shall fail to pay when due any amount
owing to the Administrative Agent or any Lender under this Agreement or under
the Fee Agreement, then to the extent permitted by law the Company will pay to
the Administrative Agent or such Lender, as the case may be, on demand interest
on the amount in default from the date such payment became due until payment in
full at a rate equal to the Overdue Rate.

ARTICLE X

 

THE ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 10.09) appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the Operative Documents and to exercise such powers and
perform such duties as are expressly delegated to it herein or therein, together
with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in the
Operative Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Operative Document or otherwise exist against the Administrative Agent. Without
limiting the generality of the foregoing sentence, the use of the term
"administrative agent" in this Agreement with

 



 

reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 10.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or the Operative Documents by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

Section 10.03. Liability of Administrative Agent. None of the Administrative
Agent-Related Persons shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or the Operative
Documents or the transactions contemplated hereby or thereby (except for its own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any of the Lenders for any recital, statement, representation or warranty made
by the Company, the Lessee, the Guarantor, any Affiliate of either thereof, or
any officer thereof, contained in this Agreement or in any Operative Documents,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
herewith or therewith, or for the value of or title to any Collateral, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any Operative Documents, or for any failure of the Company, the
Lessee, the Guarantor or any other party to any Operative Document to perform
its obligations hereunder or thereunder. No Administrative Agent-Related Person
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any Operative Document, or to inspect the properties,
books or records of the Company, the Lessee, or any Affiliate of either thereof.

Section 10.04. Reliance by Administrative Agent. (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Company), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any Operative Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the

 



 

Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Operative Document in accordance with a
request or consent of the Majority Lenders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Lenders.

(b)          For purposes of determining compliance with the conditions
specified in Section 5.01 hereof, each Lender that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders.

Section 10.05. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Potential Default or Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender, the Company or the Lessee referring to this
Agreement, describing such Potential Default or Event of Default and stating
that such notice is a "notice of default." The Administrative Agent will notify
the Lenders of its receipt of any such notice. The Administrative Agent shall
take such action with respect to such Potential Default or Event of Default as
may be requested by the Majority Lenders in accordance with Article IX;
provided, however, that unless and until the Administrative Agent has received
any such request, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Potential Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

Section 10.06. Credit Decision. Each Lender acknowledges that none of the
Administrative Agent-Related Persons has made any representation or warranty to
it, and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Company or the Lessee, shall be deemed to
constitute any representation or warranty by any Administrative Agent-Related
Person to any Lender. Each Lender represents to the Administrative Agent that it
has, independently and without reliance upon any Administrative Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Company, the Lessee and the Guarantor, the value of and title to any Collateral,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Company hereunder. Each Lender also represents that it
will,

 



 

independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the Operative Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company, the Lessee or the Guarantor. Except for
notices, reports and other documents expressly herein required to be furnished
to the Lenders by the Administrative Agent, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Company, the Lessee or the
Guarantor which may come into the possession of any of the Administrative
Agent-Related Persons.

Section 10.07. Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent-Related Persons (to the extent not
reimbursed by or on behalf of the Company, the Lessee or the Guarantor and
without limiting the obligation of the Company, the Lessee or the Guarantor to
do so), ratably in accordance with their respective Commitment Percentage, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to the Administrative Agent-Related
Persons of any portion of such Indemnified Liabilities resulting solely from
such Person's gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any
Operative Document, or any document contemplated by or referred to herein, to
the extent that the Administrative Agent is not reimbursed for such expenses by
or on behalf of the Company, the Lessee or the Guarantor. The undertaking in
this Section 10.07 shall survive the payment of all Obligations hereunder and
the resignation or replacement of the Administrative Agent.

Section 10.08. Administrative Agent in Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Company, the Lessee and their respective Subsidiaries and
Affiliates as though it were not the Administrative Agent hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, the Administrative Agent or its Affiliates may receive
information regarding the Company, the Lessee, the Guarantor

 



 

or their Affiliates (including information that may be subject to
confidentiality obligations in favor of the Company, the Lessee or the
Guarantor) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" may include Credit
Lyonnais New York Branch in its individual capacity.

Section 10.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon thirty (30) days' notice to the Lenders and
the Company. If the Administrative Agent resigns under this Agreement, the
Majority Lenders shall appoint a successor administrative agent for the Lenders.
Provided no Event of Default has occurred and is continuing, the Lessee and the
Company shall have the right to consent to any such appointment, which consent
shall not be unreasonably withheld, conditioned or delayed. If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Company, a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term "Administrative Agent" shall mean such successor
administrative agent and the retiring Administrative Agent's appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Article X and Section 11.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
administrative agent as provided for above.

Section 10.10. [RESERVED]

Section 10.11. Collateral Matters. (a) The Administrative Agent is authorized on
behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action with respect to
any Collateral or the Security Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Security Documents.

 

 



 

 

(b)          The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and payment in full of all Loans and all other Obligations known to the
Administrative Agent and payable under this Agreement or any Operative Document;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder; (iii) constituting property
in which the Company owned no interest at the time the Lien was granted or at
any time thereafter; (iv) constituting property leased to the Company under a
lease which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
the Company to be renewed or extended; (v) consisting of an instrument
evidencing Indebtedness or other debt instrument, if the indebtedness evidenced
thereby has been paid in full; or (vi) if approved, authorized or ratified in
writing by the Majority Lenders or all the Lenders, as the case may be, as
provided in Section 11.03 hereof. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent's
authority to release particular types or items of Collateral pursuant to this
Section 10.11(b), provided that the absence of any such confirmation for
whatever reason shall not affect the Administrative Agent's rights under this
Section 10.11.

ARTICLE XI

 

GENERAL PROVISIONS

Section 11.01. Replacement of Hannover Liquidity Purchasers. If a Hannover
Liquidity Purchaser (i) does not, when requested pursuant to Section 2.11 hereof
and in accordance with the applicable Hannover LAPA, consent to an extension of
the Tranche A Maturity Date and/or Tranche B Maturity Date, as the case may be,
(ii) is unable to make or maintain Eurodollar Loans pursuant to Section 3.02,
(iii) no longer has an obligation to make Loans as Eurodollar Loans pursuant to
Section 3.03, (iv) is subject to increased costs pursuant to Section 3.04,
(v) is owed or reasonably anticipates being owed additional amounts pursuant to
Section 3.06, (vi) has elected not to extend its Purchase Termination Date when
requested pursuant to Section 4.08(a) hereof and in accordance with the
applicable Hannover LAPA, or (vii) has its short-term debt ratings by any Rating
Agency cease to be at least equal to both A-1 from S&P and P-1 from Moody’s
under the applicable Hannover LAPA, unless prior to such date, such Hannover
Liquidity Purchaser shall have assigned its rights and obligations hereunder to
an eligible assignee pursuant to the requirements of the applicable Hannover
LAPA or shall otherwise have made fronting or other arrangements acceptable to
the Liquidity Agent and the relevant rating agencies, then in any such event the
Company, at the direction of the Lessee, shall have the right, if no Event of
Default has occurred and is continuing, to

 



 

require the applicable Lender to instruct the applicable Liquidity Agent to
exercise its right to replace such Hannover Liquidity Purchaser with another
Qualified Financial Institution selected by the Company, at the direction of the
Lessee, and reasonably acceptable to the Administrative Agent and the Liquidity
Agent (the "Replacement Liquidity Purchaser"), provided that (A) the Replacement
Liquidity Purchaser shall unconditionally offer in writing (with a copy to the
Administrative Agent, the Liquidity Agent and the Company) to purchase all of
the affected Hannover Liquidity Purchaser's rights and obligations under the
applicable Hannover LAPA, if any, without recourse or expense to, or warranty
by, the Hannover Liquidity Purchaser being replaced, for a purchase price equal
to the outstanding amounts (including accrued interest) owing to the replaced
Hannover Liquidity Purchaser, (B) the Replacement Liquidity Purchaser executes
an Assignment of Liquidity Asset Purchase Commitment (as defined in the
applicable Hannover LAPA) with respect to the rights and obligations being
acquired by the Replacement Liquidity Purchaser, (C) the Replacement Liquidity
Purchaser satisfies the requirements for assignability set forth in the
applicable Hannover LAPA, and (D) the Replacement Liquidity Purchaser
acknowledges and agrees to the terms and provisions of this Agreement by
executing an instrument in form and substance satisfactory to the parties
hereto. Notwithstanding anything to the contrary herein contained, if any event
described in clauses (iii) and (iv) above affects Hannover Liquidity Purchasers
representing 50% or more of the Purchase Commitments, no replacement shall be
permitted hereunder. No Sponsor of Hannover may be replaced pursuant to the
terms of this Section 11.01 unless and until the entire interest of Hannover in
the Loans and under the Operative Documents shall have been transferred to a
Qualified Financial Institution in accordance with Section 11.02 hereof.

Section 11.02. Assignment.

(a)          The Company may not assign its rights or obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent may be given or withheld in the sole and absolute discretion of each
such party. Any Lender may, in accordance with Applicable Law, and with the
prior written consent of the Administrative Agent, the Company and the Lessee
(which consents will not be unreasonably withheld), at any time assign to any
Lender or to one or more Qualified Financial Institutions (each an "Assignee"),
its rights and obligations under this Agreement pursuant to an Assignment
Agreement between such Assignee and such transferor Lender, provided that
(i) upon the occurrence and during the continuance of an Event of Default, any
assignment by a Lender pursuant to this Section 11.02(a) shall not require the
consent of the Company or the Lessee, (ii) any assignment to a Lender or an
Affiliate of a Lender that is a Qualified Financial Institution shall not
require the consent of the Company or the Lessee, and (iii) any partial
assignment to an Assignee that is not an existing Lender shall be in a minimum
amount of $10,000,000 in the case of Tranche A Loans, or such lesser amount as
the Lender shall hold. Such Assignment

 



 

Agreement shall be executed by such Assignee and such transferor Lender and
shall be delivered before the proposed effective date of such assignment to the
Administrative Agent for acceptance by it, the Company and the Lessee (if
required by the terms hereof) together with, except for an assignment pursuant
to the last sentence of this Section 11.02 (a), an assignment fee of $3,500,
which fee shall be payable to and retained by the Administrative Agent. Upon
such execution, delivery, acceptance and consent, from and after the effective
date specified in such Assignment Agreement, (x) the Assignee thereunder shall
be a party hereto and, to the extent of the portion of the Commitment and Loans
of the transferor Lender purchased by it, have the rights and obligations of a
Lender hereunder and (y) the transferor Lender thereunder shall, to the extent
of the portion of its Commitment and Loans so sold, be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of a transferor Lender's rights and
obligations under this Agreement, such transferor Lender shall cease to be a
party hereto). On or prior to the effective date specified in such Assignment
Agreement, the Company, at the expense of the transferor Lender, shall execute
and deliver to the Administrative Agent, in exchange for the Notes previously
delivered to such transferor Lender, new Notes to the order of such Assignee in
an amount based upon the Commitment assumed by it pursuant to such Assignment
Agreement and, unless the transferor Lender has not retained a Commitment
hereunder, new Notes to the order of the transferor Lender in an amount based
upon the Commitment retained by it hereunder. Each such new Note shall be dated
the effective date of such assignment and shall otherwise be in the form of the
Note replaced thereby. The Notes surrendered by the transferor Lender shall be
promptly returned by the Administrative Agent to the Company. Subject to the
foregoing, all provisions contained in this Agreement or any document or
agreement referred to herein or relating hereto shall inure to the benefit of,
and shall be binding upon, the Company, the Administrative Agent, the Lenders
and their respective successors and permitted assigns. Notwithstanding anything
to the contrary contained in this Agreement, any Lender may pledge, hypothecate
or otherwise grant a security interest in all or any part of its rights
hereunder or under its Notes to any Federal Reserve Bank; provided that no such
pledge, hypothecation or grant shall relieve such Lender of any of its
obligations under this Agreement.

(b)          Any Lender may from time to time change the Lending Office of such
Lender at which the Loans are made or carried; provided that, unless an Event of
Default has occurred and is continuing, if at the time of any change from one
Lending Office to another the effect thereof would be to increase any amount
payable by the Company under this Agreement then such change shall not be made
without the prior written consent of the Company and the Lessee unless such
Lender agrees that neither the Company nor the Lessee shall be liable for such
additional amount.

 

 



 

 

Section 11.03. Amendments and Waivers. Except as expressly provided elsewhere in
this Agreement, any provision of this Agreement or any Operative Document may be
amended or waived if, but only if, such amendment is signed by the Company and
the Administrative Agent or, if either such party is not a party to such
Operative Document, with its written consent and the waiver is in writing and is
signed by the party granting the waiver, with the consent of and on behalf of
the Majority Lenders; provided that no such amendment or waiver shall, unless
signed by all the affected Lenders and/or Hannover Liquidity Purchasers,
(i) increase the amount of any Commitment or the Commitment Percentage of any
Lender or Hannover Liquidity Purchaser or subject any Lender or Hannover
Liquidity Purchaser to any additional obligation, (ii) reduce the principal of
or rate of interest on any Loan or any fees hereunder, (iii) postpone the date
fixed for any payment of principal of or interest on any Loan or any fees
hereunder or for any reduction or termination of any Commitment, (iv) change the
percentage of the aggregate Commitment Percentages which shall be required for
the Lenders and/or Hannover Liquidity Purchasers or any of them to take any
action under this Section 11.03 or any other provision of this Agreement,
(v) amend this Section 11.03, (vi) release all or any substantial portion of the
Collateral, (vii) change the definition of Tranche A Loan Commitment or
Tranche B Loan Commitment or Section 2.01 hereof, (vii) reduce the amount or
postpone the time fixed for the payment of any amount payable under the
Agreement for Lease or the Lease (including, without limitation, purchase price,
rent, additional rent and all other amounts of any kind whatsoever),
(viii) impair the absolute and unconditional nature of the Lessee's obligations
under the Agreement for Lease or the Lease, (ix) impair the absolute and
unconditional nature of the Guarantor's obligations under the Guaranty,
(x) amend or modify any yield protection or indemnity provision under the
Operative Documents which inures to the benefit of the Lenders, (xi) amend
Schedule II hereto, any defined term set forth thereon or any term or provision
of any Operative Document used in the definition of any such defined term or
(xii) amend or modify any provisions of the Shortfall Agreement. Notwithstanding
the foregoing, the Administrative Agent may, from time to time, without the
consent of any of the Lenders or Hannover Liquidity Purchasers, grant minor
waivers of an administrative nature to the Company or the Lessee so long as such
waivers would not have any material adverse effect upon the Lenders' and
Hannover Liquidity Purchasers' rights and remedies under this Agreement or any
of the Operative Documents. Any waiver made pursuant to the previous sentence
shall be binding upon the Lenders and Hannover Liquidity Purchasers upon
delivery of an executed or conformed copy of such waiver to the Lenders and
Hannover Liquidity Purchasers.

Section 11.04. Notices. All notices, requests, demands and other communications
to any party hereunder shall be in writing (including telecopier or similar
writing) and shall be given to such party at its address or telecopier number
set

 



 

forth below or such other address or telecopier number as such party may
hereafter specify by notice to the other parties listed below.

If to the Administrative Agent:

Calyon New York Branch
1301 Avenue of the Americas
New York, New York 10019
Attention:         Martin C. Livingston
Telecopier:       212-261-3421
Telephone:       212-261-7891


If to any Lender or
Liquidity Purchaser:


at the address set forth on Schedule VI hereto or in the assignment pursuant to
which such Lender or Liquidity Purchaser became a party hereto


If to the Company:


Wygen Funding, Limited Partnership
c/o ML Leasing Equipment Corp.
Four World Financial Center
New York, NY 10080
Attention: Natalya Anbinder
Telecopier: (212) 449-4246
Telephone: (212) 449-7113


with copies to:


ML Leasing Equipment Corp.
Four World Financial Center
New York, NY 10080
Attention: Natalya Anbinder
Telecopier: (212) 449-4246
Telephone: (212) 449-7113

and

The Lessee at the address provided below.


If to the Lessee:


Black Hills Wyoming, Inc.
625 Ninth Street
Rapid City, South Dakota 57709
Attention:         Garner Anderson
Telecopier:       (605) 721-2597
Telephone:       (605) 721-2311

 

 

 



 

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier or other form of facsimile transmission, when transmitted in
legible form by facsimile (provided that any such notice transmitted by
facsimile by the Company shall be followed promptly by delivery of a hard copy
thereof by hand delivery U.S. mail or overnight courier), (ii) if given by
overnight courier, one Business Day after delivery to a materially recognized
courier service specifying overnight delivery, such notice is delivered for
overnight (next-day) delivery or (iii) if given by U.S. mail on the third
Business Day after the date deposited, postage prepaid, in the U.S. mail.

Section 11.05. General Indemnification.

(a)          Expenses, Indemnification. The Company agrees to pay all reasonable
out-of-pocket costs and expenses, including reasonable Attorney Costs, incurred
by the Administrative Agent in connection with (i) the preparation, execution
and delivery of this Agreement and the Operative Documents and any amendments
and waivers hereof or thereof, (ii) the administration of this Agreement and the
Operative Documents, (iii) the filing of financing statements, (iv) the
recording of any Mortgage and (v) the defense of any security interest granted
to the Collateral Agent by the Company. The Company also agrees to pay all
out-of-pocket costs and expenses, including Attorney Costs, incurred by the
Administrative Agent, each Lender and each Hannover Liquidity Purchaser in
connection with the enforcement of this Agreement or any of the Operative
Documents and the collection of any amounts owing hereunder or thereunder. In
addition, the Company will indemnify each Indemnitee on an After Tax Basis,
against, and within five (5) days after demand therefor reimburse any Indemnitee
for, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, costs, expenses or disbursements of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any
Indemnitee in any way relating to or arising out of this Agreement or any
Operative Document or the transactions contemplated hereby or thereby, including
without limitation, any and all matters described in Section 12 of the Agreement
for Lease and Section 11 of the Lease (collectively, "Indemnified Liabilities");
provided, however, that to the extent any claim relates to a matter which is the
subject of the indemnity provisions of Section 12 of the Agreement for Lease or
Section 11 of the Lease, the Indemnitees' rights to indemnification hereunder
will be, to the extent applicable, subject to the same exclusions set forth in
Section 12 of the Agreement for Lease or Section 11 of the Lease; provided,
further, that the Company shall not be liable to an Indemnitee for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of any Indemnitee. Notwithstanding anything in this Agreement to the
contrary, the provisions of this Section 11.05 shall survive the termination of
this Agreement.

(b)          Taxes. (1)  Any and all payments to or for the benefit of the
Lenders or the Hannover Liquidity Purchasers (including payments of principal
and

 



 

interest under the Notes), and the Administrative Agent shall be made free and
clear of and without deduction for any and all present or future Taxes. If the
Company, the Administrative Agent, Hannover or any other Person (each an
"Applicable Payor") shall be required by Law to deduct any such Taxes from or in
respect of any amounts payable under this Agreement or any other related
document to or for the benefit of a Lender, a Hannover Liquidity Purchaser or
Hannover (each an "Applicable Payee"), (A) the amounts payable by such
Applicable Payor (as interest or otherwise) shall be increased by the amount
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 11.05(b)), the
Applicable Payee shall receive an amount equal to the sum it would have received
had no such deductions been made (provided that the Applicable Payor shall not
be required to pay such increase until the Applicable Payee has delivered the
items specified in clause (6) below (and it has been passed on to the Company),
to the extent applicable) (B) the Applicable Payor shall make such deductions
and (C) the Applicable Payor shall pay the full amount deducted to the relevant
taxing authority or other Governmental Authority in accordance with all
Applicable Laws. The Company will indemnify each Applicable Payor on an
After-Tax Basis within five (5) days after demand for the full amount of any
sums paid by such Applicable Payor pursuant to the second sentence of this
Section 11.05(b)(1) and any liability the Applicable Payor may incur or be
required to pay in connection with the provisions of this Section 11.05(b)(1).
In no event shall the Company be required to pay Taxes imposed on the overall
net income of any Tax Indemnitee (and franchise taxes imposed in lieu of net
income taxes) by the jurisdiction under the laws of which such Tax Indemnitee is
organized (or its principal office with respect to its activities under this
Agreement or the Operative Documents) or any political subdivision thereof and
by the jurisdiction of any Lender's or Hannover Liquidity Purchaser's Applicable
Lending Office or any political subdivision thereof, but only in the case of any
Lender or Hannover Liquidity Purchaser to the extent that such Tax is determined
solely on the basis that such Lender or Hannover Liquidity Purchaser, as the
case may be, is a creditor entitled to receive only payments of principal,
stated interest and stated original issue discount for such Tax purposes.

 

(2)

In addition, the Company agrees to pay all Other Taxes.

(3)          (i)  Except as otherwise provided in Section 11.05(b)(1), the
Company shall indemnify and hold harmless each Tax Indemnitee on an After Tax
Basis for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 11.05(b)) paid by such Tax Indemnitee or any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. Such Tax Indemnitee shall give written notice to the Company
within 30 days after such Tax Indemnitee has actual knowledge of the imposition
of any Taxes or Other Taxes; provided that failure to so notify the Company

 



 

shall not alter such Tax Indemnitee's rights under this Section 11.05(b) except
to the extent such failure precludes or materially adversely affects the ability
to conduct a contest of the indemnified Taxes. Payments by the Company pursuant
to this indemnification shall be made within 30 days from the date such Tax
Indemnitee makes written demand therefor (submitted through the Administrative
Agent), which demand shall be accompanied by a certificate describing in
reasonable detail the basis thereof.

(ii)          With respect to any payment request made by any Tax Indemnitee
pursuant to the Tax indemnity set forth in clause (i) above, if the Company
shall request, such Tax Indemnitee shall in good faith contest the Governmental
Authority's imposition of or the amount of any such requested amount, keep the
Company reasonably informed in respect thereof and consult in good faith with
the Company's counsel regarding such contest (provided that the decisions
regarding what actions are to be taken shall be made by the Tax Indemnitee in
its sole judgment), and shall not compromise or otherwise settle such contest
without the Company's consent; provided that such Tax Indemnitee may in its sole
discretion select the forum for such contest and determine whether any such
contest shall be by resisting payment of such amount, by paying such amount
under protest or by paying such amount and seeking a refund thereof; provided,
further, that such Tax Indemnitee shall not be required to contest any claim
unless (x) after request by such Tax Indemnitee, the Company has delivered to
such Tax Indemnitee an opinion of independent tax counsel selected by such Tax
Indemnitee and reasonably acceptable to the Company to the effect that a
reasonable basis exists to contest such claim, (y) such Tax Indemnitee shall
have received from the Company, in such form as such Tax Indemnitee shall deem
satisfactory, indemnification for any and all actual or anticipated liability,
loss, cost or expense arising out of or relating to such amount or the contest
thereof, including, but not limited to, all legal and accountants' fees and
expenses, penalties, interest and additions to Taxes or Other Taxes, and (z) if
the contest shall be conducted in a manner requiring the payment of all or part
of such amount, the Company shall have paid the amount required.

(4)          Within 30 days after the date of any payment of Taxes or Other
Taxes by the Company, the Company shall furnish to the Administrative Agent, at
its address referred to in Section 11.04 hereof, the original or a certified
copy of a receipt evidencing payment thereof. The Company shall compensate each
Tax Indemnitee to the extent that such Tax Indemnitee is required to pay any
Taxes or Other Taxes as a result of any failure by the Company to so furnish
such copy of such receipt.

(5)          Without prejudice to the survival of any other agreement of the
Company hereunder, the agreements and obligations of the Company contained in
this Section 11.05 shall survive the satisfaction in full of the Obligations.

 

 



 

 

(6)          Each Lender and Hannover Liquidity Purchaser agrees that it will
deliver to the Administrative Agent and the Company either (A) a letter stating
that it is incorporated under the laws of the United States of America or a
state thereof or (B) if it is not so incorporated, two duly completed copies of
United States Internal Revenue Service Form W8 BEN or Form W8 ECI or successor
applicable form, as the case may be, certifying in each case that such Lender or
Hannover Liquidity Purchaser, as the case may be, is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes. If a Lender or Hannover Liquidity Purchaser
delivers to the Company and the Administrative Agent a Form W8 BEN or Form W8
ECI pursuant to the immediately preceding sentence, it shall deliver to the
Company and the Administrative Agent two further copies of such Form, or
successor applicable forms, or other manner of certification, as the case may
be, on or before the date that any such form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Company, and such extensions or renewals
thereof as may reasonably be requested by the Company, certifying that such
Lender or Hannover Liquidity Purchaser is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless in any such case an event (including, without limitation,
any change in treaty, law or regulation) has occurred prior to the date on which
any such delivery would otherwise be required that renders all such forms
inapplicable or that would prevent such Lender or Hannover Liquidity Purchaser
from duly completing and delivering any such form with respect to it and such
Lender or Hannover Liquidity Purchaser advises the Company that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax; provided that a Lender or Hannover Liquidity
Purchaser shall be required to notify the Company in writing of its inability to
receive payments without any deduction or withholding promptly after the date
such Lender or Hannover Liquidity Purchaser obtains knowledge of an event
requiring withholding of Tax on a payment made by the Company to such Lender or
Hannover Liquidity Purchaser.

(7)          Notwithstanding the foregoing, if (i) any Lender or Hannover
Liquidity Purchaser has previously delivered to the Company and the
Administrative Agent a Form W8 ECI or successor applicable form and (ii) by
virtue of any action taken or not taken voluntarily by such Lender or Hannover
Liquidity Purchaser, such Lender or Hannover Liquidity Purchaser is not lawfully
entitled to deliver a subsequent Form W8 ECI or applicable successor form solely
as a result of such Lender's or Hannover Liquidity Purchaser's failure to be
engaged in the active conduct of a trade or business in the United States or a
determination that all amounts to be paid to such Lender or Hannover Liquidity
Purchaser hereunder are not effectively connected to such trade or business, the
Company shall be under no obligation to compensate such Lender or Hannover
Liquidity Purchaser with respect to any tax required to be paid or withheld

 



 

under United States federal income tax law (which shall not constitute a "Tax"
for purposes hereof) that would not have been required to be paid or withheld
had such Lender or Hannover Liquidity Purchaser so delivered such Form W8 ECI or
applicable successor form.

Section 11.06. Cumulative Rights: No Waiver. The rights, powers and remedies of
the Administrative Agent and each Lender hereunder are cumulative and in
addition to all rights, powers and remedies provided under any and all
agreements between the Company and the Administrative Agent and each Lender
relating hereto, at law, in equity or otherwise. Neither any delay nor any
omission by the Administrative Agent or any Lender to exercise any right, power
or remedy shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise thereof or any exercise
of any other right, power or remedy.

Section 11.07. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when executed and delivered, shall be deemed an original and
all of which counterparts, taken together, shall constitute one and the same
Agreement.

Section 11.08. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 11.09. Headings. The Article and Section headings in this Agreement are
for convenience of reference only and shall not affect the interpretation
hereof.

Section 11.10. GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 11.11. WAIVER OF JURY TRIAL. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY
AND EXPRESSLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ENFORCING OR DEFENDING RIGHTS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE COMPANY ACKNOWLEDGES THAT
THE PROVISIONS OF THIS SECTION 11.11 HAVE BEEN BARGAINED FOR AND THAT IT HAS
BEEN REPRESENTED BY COUNSEL IN CONNECTION THEREWITH.

 

 



 

 

Section 11.12. CONSENT TO JURISDICTION. THE COMPANY HEREBY IRREVOCABLY AND
UNCONDITIONALLY: (I) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OPERATIVE DOCUMENT, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF; (II) CONSENTS THAT ANY SUCH ACTION OR
PROCEEDING MAY BE BROUGHT IN SUCH COURTS, AND WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME; (III) APPOINTS CT CORPORATION SYSTEM
WHICH CURRENTLY MAINTAINS A NEW YORK CITY OFFICE AT 111 EIGHTH AVENUE, 13TH
FLOOR, NEW YORK, NEW YORK, 10011, UNITED STATES, AS ITS AGENT TO RECEIVE SERVICE
OF PROCESS AND AGREES, SO LONG AS THE COMPANY HAS ANY OBLIGATION UNDER THIS
AGREEMENT OR THE OPERATIVE DOCUMENTS, THAT IT WILL MAINTAIN A DULY APPOINTED
AGENT IN NEW YORK CITY FOR THE SERVICE OF SUCH PROCESS OR SUMMONS, AND FURTHER
AGREES THAT IF IT FAILS TO MAINTAIN SUCH AN AGENT, ANY SUCH PROCESS OR SUMMONS
MAY BE SERVED BY MAILING A COPY THEREOF BY REGISTERED MAIL, OR A FORM OF MAIL
SUBSTANTIALLY EQUIVALENT THERETO, ADDRESSED TO IT AT ITS ADDRESS SET FORTH IN OR
DESIGNATED PURSUANT TO SECTION 11.04 HEREIN, SUCH SERVICE TO BECOME EFFECTIVE 10
DAYS AFTER SUCH MAILING; AND (IV) AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

Section 11.13. No Recourse. The Company’s obligations hereunder are intended to
be the obligations of the limited partnership and of the corporation which is
the General Partner only and no recourse for the payment of any amount due under
this Agreement, any Operative Document or any other agreement contemplated
hereby, or for any claim based thereon or otherwise in respect thereof, shall be
had against any limited partner of the Company or any incorporator, shareholder,
officer, director or Affiliate, as such, past, present or future of the
corporate General Partner or any corporate limited partner or of any successor
corporation to such corporate General Partner or to any

 



 

corporate limited partner of the Company, or against any direct or indirect
parent corporation of such corporate General Partner or of any limited partner
of the Company or any other Subsidiary or Affiliate or any such direct or
indirect parent corporation or any incorporator, shareholder, officer or
director, as such, past, present or future, of any such parent or other
Subsidiary or Affiliate. Nothing contained in this Section 11.13 shall be
construed to limit the exercise or enforcement, in accordance with the terms of
this Agreement or any Operative Document referred to herein, of rights and
remedies against the limited partnership or the corporate General Partner or the
assets of the limited partnership or the corporate General Partner.

Section 11.14. Several Obligations, Remedies Independent. The failure of any
Lender to make any Loan to be made by it on the date specified therefor shall
not relieve any other Lender of its obligation to make its Loan on such date,
but no Lender shall be responsible for the failure of any other Lender to make a
Loan to be made by such other Lender. The amounts payable by the Company at any
time hereunder and under the Notes to each Lender shall be a separate and
independent debt and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and its Notes, and it shall not be
necessary for any other Lender or the Administrative Agent to consent to, or be
joined as an additional party in, any proceedings for such purposes.

Section 11.15. No Proceedings and Excess Funds.

(a)          All parties hereto agree that they shall not institute against, or
join any other person in instituting against Hannover any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
proceedings under any federal or state bankruptcy or similar law, for one year
and a day after the latest maturing Commercial Paper note issued by Hannover is
paid.

(b)          Hannover shall not be obligated to pay any amount pursuant to this
Agreement unless Hannover has excess cash flow from operations or has received
funds with respect to such obligation which may be used to make such payment and
which funds or excess cash flow are not required to repay when due the
Commercial Paper notes of Hannover. Any amount which Hannover does not pay
pursuant to the operation of the preceding sentence shall not constitute a
claim, as defined in Section 101(5) of the United States Bankruptcy Code,
against Hannover for any such insufficiency unless and until Hannover does have
excess cash flow or excess funds.

 

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed as of the date first above written.

CALYON NEW YORK BRANCH,

as Collateral Agent and Administrative Agent

 

By:_________________________________

                                                                           

 

Name:

 

Title:

 

 

By:_________________________________

                                                                           

 

Name:

 

Title:

 

 

WYGEN FUNDING, LIMITED PARTNERSHIP

 

By:

WYGEN CAPITAL, INC.

as General Partner

 

By:________________________________

                                                             

 

Name:

 

Title:

 

 

 



 

 

HANNOVER FUNDING COMPANY, LLC,

as Tranche A Lender and Tranche B Lender

 

By:

HANNOVER MEMBER, INC.

as Managing Member

 

By:

_____________________________

 

Name:

 

Title:

CALYON NEW YORK BRANCH,

as Tranche A Lender and Tranche B Lender

 

By:_______________________________

                                                                           

 

Name:

 

Title:

 

 

By:_______________________________

                                                                           

 

Name:

 

Title:

 

 

BAYERISCHE LENDESBANK, CAYMAN ISLANDS BRANCH,

as Tranche A Lender

 

By:

_________________________________

 

Name:

 

 

Title:

 

 

 



 

 

U.S. BANK NATIONAL ASSOCIATION

as Tranche A Lender

 

By:

_________________________________

 

Name:

 

 

Title:

 

WELLS FARGO BANK, N.A.,

as Tranche A Lender

 

By:

_________________________________

 

Name:

 

 

Title:

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE

as Tranche A Lender and Tranche B Lender

 

By:

_____________________________

 

Name:

Title:

 

By:

_____________________________

 

Name:

Title:

 

CONSENTED TO:

BLACK HILLS WYOMING, INC.,

as Lessee

 

By:__________________________

 

Name:

 

Title:

 

 

 

 

 

 

 